Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF JUNE 1, 2005

 

By and Among

 

MARKET STREET MORTGAGE CORPORATION

(“Buyer”)

 

and

 

MAJOR MORTGAGE

(“Seller”)

 

and

 

WERCS

(the “Shareholder”)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

CERTAIN DEFINITIONS

 

1.1

Acquired Assets

 

1.2

Acquired Contracts

 

1.3

Acquisition

 

1.4

Affiliate

 

1.5

Agency

 

1.6

Agreement

 

1.7

Assumed Liabilities

 

1.8

Buyer

 

1.9

Claimed Amount

 

1.10

Claim Notice

 

1.11

Closing

 

1.12

Closing Date

 

1.13

Contact Data

 

1.14

Disclosure Schedule

 

1.15

Division

 

1.16

Division Data

 

1.17

Encumbrance

 

1.18

Environmental, Health, and Safety Requirements

 

1.19

Excluded Assets

 

1.20

Filings and consent solicitations

 

1.21

Financial Information

 

1.22

Injunction

 

1.23

Investor

 

1.24

Leases

 

1.25

Legal Proceedings

 

1.26

Loss

 

1.27

Material Adverse Effect

 

1.28

Mortgage Loan

 

1.29

Operating Information

 

1.30

Party and/or Parties

 

1.31

Person

 

1.32

Pipeline Loans

 

1.33

Regulations

 

1.34

Representations and Warranties Expiration Date

 

1.35

Seller

 

1.36

Shareholder

 

1.37

Tangible Assets

 

1.38

Taxes

 

1.39

Transferred Employees

 

1.40

Unresolved Claims

 

1.41

Welfare Benefits

 

 

 

 

ARTICLE II

 

THE ACQUISITION

 

 

i

--------------------------------------------------------------------------------


 

2.1

The Acquisition

 

2.2

Purchase Price

 

2.3

Employment Agreements

 

2.4

Proration

 

2.5

Taxes and Expenses

 

2.6

Allocation

 

2.7

Closing

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND SELLER

 

3.1

Organization

 

3.2

Authority; No Violation

 

3.3

Consents and Approvals

 

3.4

Financial Information

 

3.5

No Material Adverse Change

 

3.6

Legal Proceedings

 

3.7

Material Contracts

 

3.8

Taxes

 

3.9

Employee Benefits

 

3.10

Ownership of Property

 

3.11

Brokers and Finders

 

3.12

Licenses and Qualifications

 

3.13

Compliance

 

3.14

Environmental Matters

 

3.15

Employment Contracts

 

3.16

Inquiries

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

4.1

Organization

 

4.2

Authority; No Violation

 

4.3

Consents and Approvals

 

4.4

Brokers and Finders

 

4.5

Legal Proceedings

 

4.6

Availability of Funds

 

 

 

 

ARTICLE V

 

PRE-CLOSING COVENANTS

 

5.1

Commercially Reasonable Efforts

 

5.2

Conduct Prior to Closing

 

5.3

Access to Properties and Records

 

5.4

Filings and Consent

 

5.5

Press Releases

 

5.6

Supplements to Disclosure Schedule

 

 

 

 

ARTICLE VI

 

POST-CLOSING COVENANTS

 

6.1

Division Employees

 

6.2

No Solicitation

 

 

ii

--------------------------------------------------------------------------------


 

6.3

Landlord Consents and Contract Consents

 

 

 

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

7.1

Conditions to Each Party’s Obligations under this Agreement

 

7.2

Additional Conditions to the Shareholder’s and the Seller’s Obligations under
this Agreement

 

7.3

Additional Conditions to Buyer’s Obligations under this Agreement

 

 

 

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1

Indemnification by Seller and Shareholder

 

8.2

Indemnification by Buyer

 

8.3

Indemnification Claims

 

8.4

Materiality

 

8.5

Limitation

 

8.6

Buyer’s Remedies for Breach of Representations and Warranties Relating to
Pipeline Loans

 

 

 

 

ARTICLE IX

 

TERMINATION, WAIVER AND AMENDMENT

 

9.1

Termination

 

9.2

Effect of Termination

 

9.3

Amendment, Extension and Waiver

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1

Survival

 

10.2

Waiver of Jury Trial

 

10.3

Confidentiality

 

10.4

Expenses

 

10.5

Entire Agreement

 

10.6

Parties in Interest

 

10.7

Assignment

 

10.8

Notices

 

10.9

Captions

 

10.10

Counterparts

 

10.11

Governing Law

 

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 1.1(a)

-

List of Tangible Property

SCHEDULE 1.1(c)

-

List of Intangible Assets

SCHEDULE 1.1(d)

-

List of Security Deposits for Office Leases

SCHEDULE 1.1(e)

-

List of Prepaid Assets

SCHEDULE 1.1(f)

-

Pipeline Loan Schedule

SCHEDULE 1.2

-

List of Acquired Contracts

SCHEDULE 1.16

-

List of Seller’s Offices Comprising the Division

SCHEDULE 3

-

Seller Disclosure Schedule

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of the 1st day of
June, 2005, is made by and among MARKET STREET MORTGAGE CORPORATION, a Florida
corporation (“Buyer”), MAJOR MORTGAGE, a Wyoming corporation (“Seller”), and
WERCS, a Wyoming corporation (the “Shareholder”).  Buyer, the Seller and the
Shareholder are collectively referred to herein as the “Parties” or individually
as a “Party.”

 

Recitals

 

A.                                   Seller is engaged in the business of
providing residential mortgage services.  Seller and Shareholder have decided to
sell certain specified assets, and transfer certain specified liabilities, of
Seller in one or more transactions each of which is outside of the ordinary and
regular course of business of Seller.

 

B.                                     The Shareholder owns all of the issued
and outstanding capital stock of Seller.

 

C.                                     Buyer is engaged in the business of
providing residential mortgage services.

 

D.                                    In exchange for the consideration set
forth below, Seller desires to assign, transfer and convey to Buyer, and Buyer
desires to purchase from Seller certain assets owned by Seller and used by
Seller, and assume certain liabilities incurred by Seller, in connection with
Seller’s business of providing residential mortgage services, on the terms and
subject to the conditions hereinafter stated.

 

All capitalized terms not otherwise defined herein have the meanings ascribed to
such terms in Article I of this Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the Recitals, premises and of the mutual
covenants, agreements, representations and warranties herein contained, the
Parties agree as follows:

 


ARTICLE I


 


CERTAIN DEFINITIONS


 

For purposes of this Agreement, except as otherwise expressly provided, the
terms defined in this Article I have the meanings assigned to them in this
Article I and include the plural as well as the singular.

 


1.1                                 ACQUIRED ASSETS.  ALL RIGHT, TITLE, AND
INTEREST OF SELLER AS OF THE CLOSING IN AND TO SELLER’S (A) TANGIBLE ASSETS
LISTED ON SCHEDULE 1.1(A), (B) CERTAIN DATA RELATED TO THE DIVISION PROVIDED ON
TAPE OR COMPACT DISK, (C) INTANGIBLE ASSETS OF THE DIVISION LISTED ON
SCHEDULE 1.1(C), (D) SECURITY DEPOSITS FOR OFFICE LEASES LISTED ON
SCHEDULE 1.1(D), (E) PREPAID ASSETS LISTED ON

 

--------------------------------------------------------------------------------


 


SCHEDULE 1.1(E) (F) THE PIPELINE LOANS LISTED ON SCHEDULE 1.1(F), AND ANY AND
ALL FEES AND CHARGES REMITTED BY CUSTOMERS IN CONNECTION WITH SUCH PIPELINE
LOANS HELD IN ESCROW, INCLUDING, WITHOUT LIMITATION, ANY APPLICATION FEES,
APPRAISAL FEES, CREDIT SEARCH FEES, AND OTHER SIMILAR FEES, RECEIVED FROM
MORTGAGORS, BUT ONLY TO THE EXTENT SUCH FEES HAVE NOT BEEN UTILIZED BY SELLER TO
OBTAIN SUCH SERVICES, AND (G) ALL ACQUIRED CONTRACTS.  IN NO CASE SHALL THE
ACQUIRED ASSETS INCLUDE ANY EXCLUDED ASSETS.


 


1.2                                 ACQUIRED CONTRACTS.  THOSE CERTAIN
AGREEMENTS, CONTRACTS, LEASES AND UNDERSTANDINGS LISTED ON SCHEDULE 1.2 WHICH
SELLER SHALL ASSIGN AND BUYER SHALL ASSUME PURSUANT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT, EFFECTIVE AS OF THE CLOSING DATE.


 


1.3                                 ACQUISITION.  THE ACQUISITION OF THE
ACQUIRED ASSETS AND THE ASSUMPTION OF THE ASSUMED LIABILITIES BY BUYER.


 


1.4                                 AFFILIATE.  WITH RESPECT TO ANY PERSON, ANY
PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY, OR UNDER COMMON
CONTROL WITH SUCH OTHER PERSON.  FOR PURPOSES OF THIS DEFINITION, “CONTROL”
(INCLUDING WITH CORRELATIVE MEANING, THE TERMS “CONTROLLED BY” AND “UNDER COMMON
CONTROL WITH”) AS USED WITH RESPECT TO ANY PERSON, MEANS THE POSSESSION,
DIRECTLY OR INDIRECTLY, OF THE LEGAL AUTHORITY TO DIRECT OR CAUSE THE DIRECTION
OF THE MANAGEMENT AND POLICIES OF SUCH PERSON, WHETHER THROUGH OWNERSHIP OF
VOTING SECURITIES, BY CONTRACT OR OTHER LEGAL FORCE.


 


1.5                                 AGENCY.  FEDERAL HOUSING ADMINISTRATION,
DEPARTMENT OF VETERAN’S AFFAIRS, FEDERAL NATIONAL MORTGAGE ASSOCIATION,
GOVERNMENT NATIONAL MORTGAGE ASSOCIATION, FEDERAL HOME LOAN MORTGAGE
CORPORATION, UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, OFFICE
OF THRIFT SUPERVISION, ANY STATE OR FEDERAL AGENCY WITH AUTHORITY TO REGULATE
THE BUSINESS OF SELLER OR DETERMINE THE INVESTMENT OR SERVICING REQUIREMENTS
WITH REGARD TO LOANS ORIGINATED BY SELLER, OR ANY SUCCESSORS TO ANY OF THE
ABOVE, WHETHER SINGULARLY OR EN MASSE.


 


1.6                                 AGREEMENT.  THIS ASSET PURCHASE AGREEMENT
AND ALL SCHEDULES HERETO, AS THE SAME MAY FROM TIME TO TIME BE AMENDED OR
SUPPLEMENTED BY ONE OR MORE INSTRUMENTS EXECUTED BY THE PARTIES.


 


1.7                                 ASSUMED LIABILITIES.  ALL OF SELLER’S
OBLIGATIONS UNDER THE ACQUIRED CONTRACTS ARISING ON OR AFTER THE CLOSING DATE. 
BUYER SHALL NOT ASSUME OR HAVE ANY RESPONSIBILITY WITH RESPECT TO ANY OTHER
OBLIGATION OR LIABILITY OF SELLER NOT INCLUDED WITHIN THIS DEFINITION OF ASSUMED
LIABILITIES.


 


1.8                                 BUYER.  MARKET STREET MORTGAGE CORPORATION,
A FLORIDA CORPORATION, AND ITS SUCCESSORS AND PERMITTED ASSIGNS.


 


1.9                                 CLAIMED AMOUNT.  AS DEFINED IN
SECTION 8.3(E).


 


1.10                           CLAIM NOTICE.  AS DEFINED IN SECTION 8.3(E).


 


1.11                           CLOSING.  THE CLOSING WITH RESPECT TO THE
ACQUISITION.


 


1.12                           CLOSING DATE.  THE DATE AND TIME OF CLOSING AS
DEFINED IN SECTION 2.7.

 

2

--------------------------------------------------------------------------------


 


1.13                           CONTACT DATA.  AS DEFINED IN SECTION 6.1(F).


 


1.14                           DISCLOSURE SCHEDULE.  THE DISCLOSURE SCHEDULE OF
SELLER DESIGNATED AS SCHEDULE 3 HERETO, WHICH IS DIVIDED INTO SECTIONS TO
CORRESPOND TO THE SUBSECTIONS OF ARTICLE III OF THIS AGREEMENT.


 


1.15                           DIVISION.  THE SELLER’S OFFICE LOCATIONS LISTED
ON SCHEDULE 1.15 OF THIS AGREEMENT.


 


1.16                           DIVISION DATA.  AS DEFINED IN SECTION 1.1.


 


1.17                           ENCUMBRANCE.  ANY LIEN, PLEDGE, SECURITY
INTEREST, CLAIM, CHARGE, EASEMENT, RESTRICTION OR ENCUMBRANCE OF ANY KIND OR
NATURE WHATSOEVER.


 


1.18                           ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS. 
ALL FEDERAL, STATE, LOCAL AND FOREIGN STATUTES, REGULATIONS, ORDINANCES AND
OTHER PROVISIONS HAVING THE FORCE OR EFFECT OF LAW, ALL JUDICIAL AND
ADMINISTRATIVE ORDERS AND DETERMINATIONS, ALL CONTRACTUAL OBLIGATIONS AND ALL
COMMON LAW CONCERNING PUBLIC HEALTH AND SAFETY, WORKER HEALTH AND SAFETY, AND
POLLUTION OR PROTECTION OF THE ENVIRONMENT, INCLUDING WITHOUT LIMITATION ALL
THOSE RELATING TO THE PRESENCE, USE, PRODUCTION, GENERATION, HANDLING,
TRANSPORTATION, TREATMENT, STORAGE, DISPOSAL, DISTRIBUTION, LABELING, TESTING,
PROCESSING, DISCHARGE, RELEASE, THREATENED RELEASE, CONTROL, OR CLEANUP OF ANY
HAZARDOUS MATERIALS, SUBSTANCES OR WASTES, CHEMICAL SUBSTANCES OR MIXTURES,
PESTICIDES, POLLUTANTS, CONTAMINANTS, TOXIC CHEMICALS, PETROLEUM PRODUCTS OR
BYPRODUCTS, ASBESTOS, RADON, MOLD, POLYCHLORINATED BIPHENYLS, NOISE OR
RADIATION, EACH AS AMENDED AND AS IN EFFECT ON OR BEFORE THE CLOSING DATE.


 


1.19                           EXCLUDED ASSETS.  THE FOLLOWING ASSETS OF SELLER,
WHICH ARE EXPRESSLY EXCLUDED FROM THE ACQUIRED ASSETS: (A) THE CONSIDERATION
DELIVERED BY BUYER TO SELLER PURSUANT TO THIS AGREEMENT; (B) CASH, CASH
EQUIVALENTS, NOTES RECEIVABLE AND SECURITIES; (C) ALL ACCOUNTS RECEIVABLE,
EXCEPT THOSE WITH RESPECT TO PIPELINE LOANS; (D) ALL CORPORATE FRANCHISES,
ARTICLES OF INCORPORATION AND SIMILAR DOCUMENTS, CORPORATE SEALS, MINUTE BOOKS
AND OTHER RECORDS OF CORPORATE PROCEEDINGS; (E) ALL TRADE NAMES, TRADEMARKS,
SERVICEMARKS AND OTHER RIGHTS TO THE NAMES “MAJOR,” “MAJOR MORTGAGE” AND ANY
DERIVATIVE THEREOF; (F) ALL INSURANCE POLICIES AND ALL CLAIMS, REFUNDS AND
CREDITS FROM INSURANCE POLICIES DUE OR TO BECOME DUE TO SELLER OR ITS AFFILIATES
ACCRUING PRIOR TO THE CLOSING DATE; (G) ALL TAX CREDITS AND REFUNDS DUE OR TO
BECOME DUE TO SELLER OR ITS AFFILIATES; (H) LOANS IN THE GMAC/RFC WAREHOUSE
FACILITY OF MAJOR MORTGAGE; AND (I) ALL OTHER ASSETS OWNED BY SELLER AND NOT
SPECIFICALLY INCLUDED IN THE ACQUIRED ASSETS.


 


1.20                           FILINGS AND CONSENT SOLICITATIONS.  AS DEFINED IN
SECTION 5.4.


 


1.21                           FINANCIAL INFORMATION.  AS DEFINED IN
SECTION 3.5.


 


1.22                           INJUNCTION.  AS DEFINED IN SECTION 7.1(B).


 


1.23                           INVESTOR.  ANY PERSON (INCLUDING ANY AGENCY) WHO
IS A PARTY (OTHER THAN BUYER) TO A COMMITMENT TO PURCHASE A PIPELINE LOAN.


 


1.24                           LEASES.  THE REAL ESTATE AND/OR EQUIPMENT LEASES
INCLUDED IN SCHEDULE 1.15 FOR THE DIVISION LOCATIONS, TOGETHER WITH SECURITY
DEPOSITS AND ANY LEASEHOLD IMPROVEMENTS AT SUCH PROPERTIES.

 

3

--------------------------------------------------------------------------------


 


1.25                           LEGAL PROCEEDINGS.  AS DEFINED IN SECTION 3.6.


 


1.26                           LOSS OR LOSSES.  ANY LIABILITY, LOSS, COST,
DAMAGE, PENALTY, FINE, INTEREST, OBLIGATION OR OUT-OF-POCKET EXPENSE (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’, ACCOUNTANTS’, CONSULTANTS’ OR
EXPERTS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED.


 


1.27                           MATERIAL ADVERSE EFFECT.  ANY CHANGE OR CHANGES
OR EFFECT OR EFFECTS THAT INDIVIDUALLY OR IN THE AGGREGATE IS OR MAY REASONABLY
BE EXPECTED TO RESULT IN A LOSS THAT EXCEEDS FIFTY THOUSAND DOLLARS ($50,000) OR
IS REASONABLY EXPECTED TO PREVENT OR MATERIALLY HINDER A PARTY’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


1.28                           MORTGAGE LOAN.  ANY CLOSED MORTGAGE LOAN OR HOME
EQUITY LINE OF CREDIT LOAN, WHETHER FOR PURCHASE OF A ONE-TO-FOUR FAMILY
RESIDENCE OR A REFINANCING, WHETHER OR NOT SUCH MORTGAGE IS INCLUDED IN A
SECURITIZED PORTFOLIO, AS EVIDENCED BY NOTES OR OTHER EVIDENCES OF INDEBTEDNESS
SECURED BY MORTGAGES OR DEEDS OF TRUST.


 


1.29                           OPERATING INFORMATION.  AS DEFINED IN
SECTION 3.4.


 


1.30                           PARTY AND/OR PARTIES.  AS DEFINED IN THE PREAMBLE
TO THIS AGREEMENT.


 


1.31                           PERSON.  ANY INDIVIDUAL, CORPORATION, COMPANY,
LIMITED LIABILITY COMPANY, PARTNERSHIP (LIMITED OR GENERAL), JOINT VENTURE,
ASSOCIATION, TRUST OR OTHER ENTITY.


 


1.32                           PIPELINE LOANS.  THOSE PENDING APPLICATIONS WITH
ACTION THAT HAS OCCURRED IN THE 75 DAYS PRECEDING THE CLOSING OF CUSTOMERS OF
THE DIVISION, AS OF THE CLOSING DATE, FOR MORTGAGE LOANS TO BE SECURED BY A
FIRST OR SECOND PRIORITY MORTGAGE LIEN ON A ONE-TO-FOUR FAMILY RESIDENCE WHICH
HAVE NOT YET RESULTED IN A CLOSED MORTGAGE LOAN ON THE CLOSING DATE.  THESE
APPLICATIONS COULD EITHER BE “LOCKED”, THE INTEREST RATE ON THE MORTGAGE LOAN
HAS BEEN ESTABLISHED, OR “FLOATING”, THE INTEREST RATE ON THE MORTGAGE LOAN HAS
NOT BEEN ESTABLISHED.


 


1.33                           REGULATIONS.  (I) FEDERAL, RULES AND REGULATIONS,
AND TO THE EXTENT APPLICABLE STATE AND LOCAL LAWS, RULES AND REGULATIONS, WITH
RESPECT TO THE ORIGINATION, INSURING, PURCHASE, SALE OR FILING OF CLAIMS IN
CONNECTION WITH A PIPELINE LOAN OR MORTGAGE LOAN, (II) THE RESPONSIBILITIES AND
OBLIGATIONS SET FORTH IN ANY AGREEMENT BETWEEN SELLER AND AN INVESTOR OR PRIVATE
MORTGAGE INSURER, AND (III) THE LAWS, RULES, REGULATIONS, GUIDELINES, HANDBOOKS
AND OTHER PUBLISHED REQUIREMENTS OF AN INVESTOR, AGENCY, PRIVATE MORTGAGE
INSURER, PUBLIC HOUSING PROGRAM OR INVESTOR PROGRAM, WITH RESPECT TO THE
ORIGINATION, INSURING, PURCHASE, SALE, OR FILING OF CLAIMS IN CONNECTION WITH A
PIPELINE LOAN OR MORTGAGE LOAN.


 


1.34                           REPRESENTATIONS AND WARRANTIES EXPIRATION DATE. 
AS DEFINED IN SECTION 11.1.


 


1.35                           SELLER.  MAJOR MORTGAGE, A WYOMING CORPORATION,
AND ITS SUCCESSORS AND PERMITTED ASSIGNS.


 


1.36                           SHAREHOLDER.  WERCS, A WYOMING CORPORATION, AND
ITS SUCCESSORS AND PERMITTED ASSIGNS.

 

4

--------------------------------------------------------------------------------


 


1.37                           TANGIBLE ASSETS.  TANGIBLE PERSONAL PROPERTY,
SUCH AS FURNITURE, FIXTURES, EQUIPMENT, AND COMPUTER HARDWARE SYSTEMS (EXCLUDING
SOFTWARE), WHICH IS OWNED BY SELLER AS OF THE CLOSING DATE AND IS LISTED ON
SCHEDULE 1.1(A) AS A TANGIBLE ASSET.


 


1.38                           TAXES.  ALL TAXES, CHARGES, FEES, LEVIES,
PENALTIES OR OTHER ASSESSMENTS IMPOSED BY ANY UNITED STATES FEDERAL, STATE,
LOCAL OR FOREIGN TAXING AUTHORITY INCLUDING, BUT NOT LIMITED TO, INCOME, EXCISE,
PROPERTY, SALES, TRANSFER, FRANCHISE, PAYROLL, GAINS, WITHHOLDING, AD VALOREM,
SOCIAL SECURITY OR OTHER TAXES, INCLUDING ANY INTEREST, PENALTIES OR ADDITIONS
ATTRIBUTABLE TO SUCH TAXES.


 


1.39                           TRANSFERRED EMPLOYEES.  AS DEFINED IN
SECTION 6.1(A).


 


1.40                           UNRESOLVED CLAIMS.  ANY CLAIM ARISING FROM A
BREACH OF ANY ONE OR MORE OF A PARTY’S REPRESENTATIONS, WARRANTIES OR COVENANTS
UNDER THIS AGREEMENT OR FOR ANY OTHER MATTER SUBJECT TO INDEMNIFICATION UNDER
ARTICLE VIII THAT HAS NOT BEEN FULLY RESOLVED.


 


1.41                           WELFARE BENEFITS.  AS DEFINED IN SECTION 6.1(C).


 


ARTICLE II


 


THE ACQUISITION


 


2.1                                 THE ACQUISITION.  ON THE CLOSING DATE, UPON
SATISFACTION IN FULL OF EACH CONDITION SET FORTH IN ARTICLE VII OF THIS
AGREEMENT OR WAIVER BY THE APPROPRIATE PARTY OF ANY SUCH CONDITION AND IN
CONSIDERATION OF PAYMENT OF THE PURCHASE PRICE, BUYER AGREES TO PURCHASE FROM
SELLER, AND SELLER AGREES TO SELL, TRANSFER AND ASSIGN TO BUYER ALL OF THE
ACQUIRED ASSETS, AND BUYER AGREES FURTHER TO ASSUME AND BECOME RESPONSIBLE FOR
ALL OF THE OBLIGATIONS ARISING UNDER THE ASSUMED LIABILITIES ON OR AFTER THE
CLOSING DATE.  SELLER SHALL BE RESPONSIBLE FOR ITS OBLIGATIONS UNDER THE
ACQUIRED CONTRACTS ARISING OR ACCRUING PRIOR TO THE CLOSING DATE.  EXCEPT AS SET
FORTH HEREIN, BUYER SHALL NOT ASSUME OR BECOME LIABLE OR OBLIGATED FOR ANY OF
SELLER’S LIABILITIES, OBLIGATIONS, DEBTS, FINES, CONTRACTS (OTHER THAN THE
ASSUMED CONTRACTS) OR OTHER COMMITMENTS OF ANY KIND OR NATURE, KNOWN OR UNKNOWN,
WHETHER FIXED OR CONTINGENT, AND WHETHER ARISING UNDER CONTRACT, TORT, STATUTES,
ORDINANCES, REGULATIONS, OR OTHERWISE.


 


2.2                                 PURCHASE PRICE.  IN CONSIDERATION FOR THE
ACQUISITION, BUYER AGREES TO PAY TO SELLER ON THE CLOSING DATE, BY WIRE TRANSFER
OR OTHER IMMEDIATELY AVAILABLE FUNDS THE PURCHASE PRICE (THE “PURCHASE PRICE”)
WHICH HAS THE FOLLOWING COMPONENTS:


 


(A)  THE NET BOOK VALUE OF THE ACQUIRED ASSETS AS OF THE CLOSING DATE.


 


(B)  BASED UPON LOCKED PIPELINE AS OF THE CLOSING DATE, THE BUYER AGREES TO PAY
TO THE SELLER TWENTY-FIVE BASIS POINTS (25 BPS) ON ALL OF THE LOANS THAT CLOSE
WITHIN SIXTY (60) DAYS FOLLOWING CLOSING.


 


2.3                                 EMPLOYMENT AGREEMENTS.  UPON CONSUMMATION OF
THE ACQUISITION, BUYER WILL ENTER INTO SEPARATE EMPLOYMENT AGREEMENTS WITH BOB
MCBRIDE, PRESIDENT OF SELLER, AND CERTAIN MEMBERS OF HIS SENIOR STAFF.  THESE
EMPLOYMENT AGREEMENTS WILL BE WITH CERTAIN OF SELLER’S EMPLOYEES THAT BOTH BUYER
AND SELLER, IN GOOD FAITH, BELIEVE ARE NECESSARY AND ESSENTIAL TO THE

 

5

--------------------------------------------------------------------------------


 


ON-GOING BUSINESS OF THE SELLER.  THE EMPLOYMENT AGREEMENTS WILL BE FOR A TERM
OF 36 MONTHS AND WILL PROVIDE FOR COVENANTS OF NON-COMPETITION DURING THE 3 YEAR
TERM PLUS 12 MONTHS THEREAFTER.  SPECIFIC TERMS OF THE EMPLOYMENT AGREEMENTS
SHALL BE AS NEGOTIATED BETWEEN BUYER AND THE EMPLOYEES.


 


2.4                                 PRORATION.  THE PARTIES SHALL PRORATE AND
ADJUST AS OF THE CLOSING DATE THE PRE-PAID ASSETS LISTED ON SCHEDULE 1.1(E) ON A
PER DIEM BASIS AS OF THE CLOSING DATE AND ANY AD VALOREM TAXES, INCLUDING
PERSONAL PROPERTY TAXES, AND ASSESSMENTS AND OTHER TAXES, IF ANY, ON AND WITH
RESPECT TO THE ACQUIRED ASSETS, WITH SELLER REMAINING LIABLE TO THE EXTENT SUCH
RELATE TO ANY TIME PERIOD UP TO THE CLOSING DATE AND BUYER BEING LIABLE TO THE
EXTENT SUCH TAXES RELATE TO PERIODS ON AND AFTER THE CLOSING DATE.  IN ADDITION,
BUYER AGREES TO CREDIT SELLER IN AN AMOUNT EQUAL TO THE SECURITY DEPOSITS FOR
OFFICE LEASES LISTED ON SCHEDULE 1.1(D).  TO THE EXTENT POSSIBLE, THE NET AMOUNT
OF ALL SUCH PRORATIONS AND CREDITS WILL BE SETTLED IN CASH AS OF THE CLOSING
DATE.  IF THE ACTUAL EXPENSE OF ANY OF THE ABOVE ITEMS FOR THE BILLING PERIOD
DURING WHICH SAID DATE FALLS IS NOT KNOWN ON SAID DATE, THE PRORATIONS SHALL BE
MADE BASED ON THE EXPENSE INCURRED IN THE PREVIOUS BILLING CYCLE, FOR EXPENSES
BILLED LESS OFTEN THAN QUARTERLY, AND ON THE AVERAGE EXPENSE INCURRED IN THE
PRECEDING THREE (3) BILLING PERIODS FOR EXPENSES BILLED QUARTERLY OR MORE
OFTEN.  TO THE EXTENT THAT ANY INCOME, CHECKS, WIRE TRANSFERS OR OTHER FUNDS
(FOR FEES, COMMISSIONS, DEPOSITS, ETC.) ARE RECEIVED BY EITHER BUYER OR SELLER
FOR PERIODS RELATING TO OR FOR MORTGAGE LOANS CLOSED ON OR AFTER THE CLOSING
DATE, EACH PARTY AGREES TO PROMPTLY PAY OR REIMBURSE THE PARTY THAT INCURRED THE
EXPENSE FOR SAME OR ENDORSE SUCH CHECKS OR FUNDS TO SUCH PARTY.


 


2.5                                 TAXES AND EXPENSES.  EACH PARTY WILL BE
RESPONSIBLE FOR ITS OWN COSTS ASSOCIATED WITH THE CONSUMMATION OF THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO BROKER, FINDER AND INVESTMENT BANKER
FEES, ACCOUNTING EXPENSES, AND CONSULTING CHARGES. ALL APPLICABLE TAXES, COSTS
AND FEES RELATING TO THE TRANSFER OF TITLE TO THE ACQUIRED ASSETS SHALL BE PAID
ONE-HALF BY BUYER AND ONE-HALF BY THE SELLER.


 


2.6                                 ALLOCATION.  THE PARTIES AGREE TO ALLOCATE
THE PURCHASE PRICE AMONG THE ACQUIRED ASSETS FOR TAX PURPOSES IN ACCORDANCE WITH
AN ALLOCATION SCHEDULE AGREED TO BY THE PARTIES ON OR BEFORE THE CLOSING DATE.


 


2.7                                 CLOSING.  THE CLOSING SHALL OCCUR BY
TELEPHONE WITH DELIVERIES OF CLOSING DOCUMENTS BY FEDERAL EXPRESS, OR IN PERSON
AT A MUTUALLY CONVENIENT LOCATION, OR BY SUCH OTHER METHOD AS SHALL BE MUTUALLY
AGREEABLE TO THE PARTIES.  ANY EXECUTED CLOSING DOCUMENTS SENT BY A PARTY OR ITS
COUNSEL TO THE OTHER PARTY OR ITS COUNSEL PRIOR TO CLOSING SHALL BE HELD IN
ESCROW BY SUCH OTHER PARTY OR ITS COUNSEL UNTIL SUCH EXECUTED DOCUMENTS ARE
AUTHORIZED TO BE RELEASED BY AN EXECUTIVE OFFICER OF THE SENDING PARTY OR BY THE
SENDING PARTY’S COUNSEL.  THE CLOSING SHALL OCCUR ON OR BEFORE JULY 8, 2005 (THE
“CLOSING DATE”), OR SUCH OTHER TIME AND/OR DATE AS SHALL BE MUTUALLY AGREEABLE
TO THE PARTIES.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER AND SELLER


 

The Shareholder and Seller, jointly and severally, hereby represent and warrant
to Buyer as of the date of this Agreement as follows:

 

6

--------------------------------------------------------------------------------


 


3.1                                 ORGANIZATION.  SELLER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
WYOMING WITH FULL CORPORATE POWER AND AUTHORITY TO OWN OR LEASE THE ACQUIRED
ASSETS AND IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING
IN EACH STATE OR JURISDICTION WHERE ITS OWNERSHIP OR LEASING OF THE ACQUIRED
ASSETS REQUIRES SUCH LICENSING OR QUALIFICATION.  SHAREHOLDER IS A WYOMING
CORPORATION.


 


3.2                                 AUTHORITY; NO VIOLATION.


 


(A)  EACH OF SELLER AND SHAREHOLDER HAS FULL CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED
BY ALL REQUISITE CORPORATE ACTION ON THE PART OF SELLER AND THE SHAREHOLDER AND
NO OTHER CORPORATE PROCEEDINGS ON THE PART OF SELLER OR SHAREHOLDER ARE
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE SHAREHOLDER AND SELLER
AND, ASSUMING THIS AGREEMENT CONSTITUTES A VALID AND BINDING OBLIGATION OF
BUYER, IT CONSTITUTES A VALID AND BINDING OBLIGATION OF THE SHAREHOLDER AND
SELLER, ENFORCEABLE AGAINST THE SHAREHOLDER AND SELLER IN ACCORDANCE WITH ITS
TERMS SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL
PRINCIPLES OF EQUITY WHETHER APPLIED IN A PROCEEDING IN EQUITY OR AT LAW.


 


(B)  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE SHAREHOLDER OR
SELLER NOR THE CONSUMMATION BY THE SHAREHOLDER OR SELLER OF THE TRANSACTIONS
CONTEMPLATED HEREBY, NOR COMPLIANCE BY THE SHAREHOLDER OR SELLER WITH ANY OF THE
TERMS OR PROVISIONS HEREOF, WILL (I) CONFLICT WITH OR RESULT IN A BREACH OF ANY
PROVISION OF THE ARTICLES OF INCORPORATION OR BY-LAWS OF SELLER OR THE CHARTER
OR BYLAWS OF SHAREHOLDER, OR (II) VIOLATE ANY STATUTE, CODE, ORDINANCE, RULE,
REGULATION, JUDGMENT, ORDER, WRIT, DECREE OR INJUNCTION APPLICABLE TO SELLER OR
THE SHAREHOLDER OR ANY OF THE ACQUIRED ASSETS OR VIOLATE, CONFLICT WITH, RESULT
IN A BREACH OF ANY PROVISIONS OF, CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH
NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, RESULT IN
THE TERMINATION OF, ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT
OF TERMINATION OR ACCELERATION OR THE CREATION OF ANY ENCUMBRANCE UPON ANY OF
THE ACQUIRED ASSETS UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY
NOTE, BOND, MORTGAGE, INDENTURE, DEED OF TRUST, LICENSE, LEASE, AGREEMENT OR
OTHER INSTRUMENT, OR OBLIGATION TO WHICH SELLER IS A PARTY, OR BY WHICH SELLER
OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND EXCEPT, IN THE CASE OF THIS
CLAUSE (II), FOR SUCH VIOLATIONS, CONFLICTS, BREACHES, DEFAULTS, TERMINATIONS,
ACCELERATIONS OR RIGHTS THERETO OR CREATIONS OF ANY ENCUMBRANCE WHICH, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
THE ACQUIRED ASSETS.


 


3.3                                 CONSENTS AND APPROVALS.  EXCEPT AS SET FORTH
IN SECTION 3.3 OF THE DISCLOSURE SCHEDULE, NO CONSENTS, PERMITS, NOTICES,
AUTHORIZATIONS OR APPROVALS OF, OR FILINGS OR REGISTRATIONS WITH, ANY
GOVERNMENTAL OR REGULATORY AUTHORITIES, GOVERNMENT SPONSORED AGENCIES OR
CORPORATIONS, INVESTORS OR OTHER THIRD PARTIES ARE NECESSARY TO BE OBTAINED OR
MADE BY THE SHAREHOLDER OR SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7

--------------------------------------------------------------------------------


 


3.4                                 FINANCIAL INFORMATION.  SECTION 3.4 OF THE
DISCLOSURE SCHEDULE IS A TRUE, COMPLETE AND ACCURATE COPY OF FINANCIAL
INFORMATION DELIVERED BY SELLER TO BUYER (COLLECTIVELY THE “OPERATING
INFORMATION”) RELATED TO THE DIVISION.  THE OPERATING INFORMATION, OTHER THAN
VALUE OF SERVICING, WAS DERIVED FROM AND IS CONSISTENT WITH THE FINANCIAL BOOKS
AND RECORDS OF THE SELLER RELATED TO THE DIVISION WHICH WERE PREPARED IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED TO MORTGAGE
LENDING OR THE BANKING INDUSTRY.  THE VALUE OF SERVICING WAS DERIVED FROM
INTERNAL SERVICING VALUE TABLES USED BY BUYER IN EVALUATING THE PERFORMANCE OF
THE DIVISION APPLIED TO ALL LOANS PRODUCED BY THE DIVISION.  THE OPERATING
INFORMATION DELIVERED TO BUYER FAIRLY PRESENTS THE RESULTS OF OPERATIONS OF
SELLER AT THE DIVISION FOR THE PERIODS COVERED BY SUCH STATEMENTS, SUBJECT TO
(I) INCLUSION OF THE VALUE OF SERVICING AS IF THE SERVICING FOR ALL LOANS
PRODUCED BY THE DIVISION HAD BEEN SOLD TO THIRD PARTIES AT THE INTERNALLY
ASSIGNED VALUES, (II) THE ABSENCE OF A CASH FLOW STATEMENT AND STATEMENTS OF
CHANGES IN STOCKHOLDERS EQUITY, (III) THE ABSENCE OF FOOTNOTE DISCLOSURE, AND
(IV) THE EFFECT OF FINANCIAL SUPPORT AND OVERHEAD SERVICES PROVIDED BY
SHAREHOLDER.


 


3.5                                 NO MATERIAL ADVERSE CHANGE.  SINCE
JANUARY 31, 2005, TO THE BEST OF THE SELLER AND/OR SHAREHOLDER KNOWLEDGE, THERE
HAS NOT BEEN ANY MATERIAL ADVERSE CHANGE WHICH WOULD HAVE A MATERIAL ADVERSE
EFFECT IN THE BUSINESS, FINANCIAL CONDITION, OR RESULTS OF OPERATIONS OF THE
DIVISION NOT OTHERWISE SHOWN IN THE OPERATING INFORMATION OR DISCLOSED IN
SECTION 3.5 OF THE DISCLOSURE SCHEDULE; PROVIDED, THAT NO REPRESENTATION OR
WARRANTY IS MADE REGARDING THE EFFECT ON THE BUSINESS, FINANCIAL CONDITION OR
RESULTS OF OPERATION OF THE DIVISION AS A RESULT OF ANY ACTIONS OR OMISSIONS OF
THE SHAREHOLDER OR SELLER PRIOR TO CLOSING THAT WERE TAKEN OR OMITTED IN
RESPONSE TO REQUESTS RECEIVED BY SELLER FROM, OR DIRECTIONS MADE TO SELLER BY,
BUYER WITH RESPECT TO THE BUSINESS OF THE DIVISION.


 


3.6                                 LEGAL PROCEEDINGS.  EXCEPT AS SET FORTH IN
SECTION 3.6 OF THE DISCLOSURE SCHEDULE, THERE ARE NO PENDING LEGAL,
ADMINISTRATIVE, ARBITRAL, GOVERNMENTAL OR OTHER PROCEEDINGS, ACTIONS OR
GOVERNMENTAL INVESTIGATIONS OF ANY NATURE (“LEGAL PROCEEDINGS”) INVOLVING THE
DIVISION OR ANY OF THE ACQUIRED ASSETS THAT ARE LIKELY, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, TO AFFECT SELLER’S PERFORMANCE UNDER THIS AGREEMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.  SELLER AND/OR SHAREHOLDER
HAVE NO KNOWLEDGE OF ANY ACTS OR OMISSIONS OF SELLER THAT WOULD GIVE RISE TO ANY
LEGAL, ADMINISTRATIVE, ARBITRAL, GOVERNMENTAL OR OTHER PROCEEDINGS, ACTIONS OR
GOVERNMENTAL INVESTIGATIONS OF ANY NATURE AGAINST THE SELLER, SHAREHOLDER, THE
DIVISION OR ANY OF THE ACQUIRED ASSETS THAT ARE LIKELY, EITHER INDIVIDUALLY OR
IN THE AGGREGATE, TO AFFECT PERFORMANCE BY SELLER OR SHAREHOLDER UNDER THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.  TO
SELLER’S AND SHAREHOLDER’S KNOWLEDGE, NONE OF THE TRANSFERRED EMPLOYEES ARE
CURRENTLY OR PREVIOUSLY WERE UNDER INVESTIGATION BY ANY AGENCY OR SUBJECT TO ANY
FORMAL ADMINISTRATIVE OR REGULATORY ENFORCEMENT ACTION WHICH RESULTED IN THE
REMOVAL OF ANY REQUIRED LICENSE.


 


3.7                                 MATERIAL CONTRACTS.  SCHEDULE 1.2 IS A
COMPLETE AND ACCURATE LIST OF THE ACQUIRED CONTRACTS.  SELLER HAS MADE AVAILABLE
TO BUYER A CORRECT AND COMPLETE COPY OF EACH ACQUIRED CONTRACT LISTED ON
SCHEDULE 1.2.  TO SELLER’S KNOWLEDGE AND/OR SHAREHOLDER’S WITH RESPECT TO EACH
ACQUIRED CONTRACT SO LISTED:  (I) THE CONTRACT IS IN FULL FORCE AND EFFECT;
(II) THE SELLER IS NOT IN BREACH OR DEFAULT THEREOF, AND NO EVENT HAS OCCURRED
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A BREACH OR DEFAULT
BY THE SELLER OR PERMIT TERMINATION, MODIFICATION, OR ACCELERATION AGAINST THE
SELLER UNDER THE CONTRACT APPLICABLE TO IT; (III) THE SELLER

 

8

--------------------------------------------------------------------------------


 


HAS NOT REPUDIATED OR WAIVED ANY MATERIAL PROVISION OF ANY SUCH CONTRACT; AND
(IV) NO OTHER PARTY TO ANY SUCH CONTRACT IS IN DEFAULT IN ANY MATERIAL RESPECT
OR HAS REPUDIATED OR WAIVED ANY MATERIAL PROVISION THEREUNDER.  WITH RESPECT TO
ANY LEASE DISCLOSED PURSUANT TO THIS SECTION 3.7, ALL RENTS AND OTHER AMOUNTS
CURRENTLY DUE THEREUNDER HAVE BEEN PAID; NO MATERIAL WAIVER OR INDULGENCE OR
POSTPONEMENT OF ANY OBLIGATION THEREUNDER HAS BEEN GRANTED BY ANY LESSOR OR
SUBLESSOR OR TO SELLER’S KNOWLEDGE BEEN REQUESTED BY ANY LESSEE OR SUBLESSEE,
AND THE SELLER HAS NOT RECEIVED ANY NOTICE THAT THE SELLER OR ANY OTHER PARTY TO
SUCH LEASE HAS BREACHED ANY TERM, CONDITION OR COVENANT THEREUNDER.


 


3.8                                 TAXES.  TO THE BEST OF SELLER’S AND
SHAREHOLDER’S KNOWLEDGE, THERE ARE NO ENCUMBRANCES ON ANY OF THE ACQUIRED ASSETS
THAT AROSE IN CONNECTION WITH ANY FAILURE (OR ALLEGED FAILURE) BY SELLER TO PAY
ANY TAX.


 


3.9                                 EMPLOYEE BENEFITS.  TO THE BEST OF SELLER’S
AND SHAREHOLDER’S KNOWLEDGE, THERE ARE NO LIENS OR OTHER CLAIMS WHICH AFFECT OR
COULD AFFECT THE ACQUIRED ASSETS OF ANY NATURE, WHETHER AT LAW OR IN EQUITY,
ASSERTED OR UNASSERTED, PERFECTED OR UNPERFECTED, ARISING OUT OF OR RELATING TO
ANY EMPLOYEE, OFFICER, OR DIRECTOR OF SELLER, OR THE OPERATION, SPONSORSHIP OR
PARTICIPATION OF ANY SUCH PERSONS OR BY SELLER IN ANY EMPLOYEE BENEFIT PLAN,
PROGRAM, PROCEDURE OR OTHER EMPLOYEE BENEFIT PRACTICE, WHETHER OR NOT SUBJECT TO
THE EMPLOYEE RETIREMENT INSURANCE SECURITY ACT OF 1974.


 


3.10                           OWNERSHIP OF PROPERTY.  SELLER HAS GOOD AND
MARKETABLE TITLE TO THE ACQUIRED ASSETS, WHETHER REAL OR PERSONAL, TANGIBLE OR
INTANGIBLE, SUBJECT TO NO ENCUMBRANCES.  WITH RESPECT TO ANY ACQUIRED ASSETS
WHICH ARE SUBJECT TO A LEASE, SELLER AS LESSEE HAS THE RIGHT UNDER VALID AND
EXISTING LEASES TO OCCUPY, USE, POSSESS AND CONTROL ANY SUCH ACQUIRED ASSETS
LEASED BY SELLER, AS PRESENTLY OCCUPIED, USED, POSSESSED AND CONTROLLED BY
SELLER.  SELLER HAS MADE AVAILABLE FOR INSPECTION BY BUYER ALL OF THE TANGIBLE
ASSETS, AND SUCH TANGIBLE ASSETS ARE SOLD AND PURCHASED HEREUNDER ON AN “AS IS”
BASIS, WITH ALL FAULTS.  ALL THE ACQUIRED ASSETS ARE BEING OPERATED AND
MAINTAINED IN MATERIAL COMPLIANCE WITH ALL LEASES, CONTRACTS AND COMMITMENTS TO
WHICH SELLER IS A PARTY OR BY WHICH SELLER OR SUCH ACQUIRED ASSETS ARE BOUND.


 


3.11                           BROKERS AND FINDERS.  THE ASSUMED LIABILITIES DO
NOT INCLUDE ANY LIABILITY INCURRED BY THE SELLER, SHAREHOLDER OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS, FOR ANY FINANCIAL ADVISORY
FEES, BROKERAGE FEES, COMMISSIONS OR FINDER’S FEES DIRECTLY OR INDIRECTLY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. ALL SUCH FEES
OR COMMISSIONS SHALL BE PAID BY SELLER OR ITS SHAREHOLDER.  EXCEPT FOR
CHARBONNEAU AND ASSOCIATES, INC., SELLER HAS NOT EMPLOYED, AND IS NOT SUBJECT TO
ANY VALID CLAIM OF, ANY BROKER, FINDER, INVESTMENT BANKER, CONSULTANT OR OTHER
INTERMEDIARY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
WHO WILL BE ENTITLED TO A FEE OR COMMISSION.


 


3.12                           LICENSES AND QUALIFICATIONS.  WITH RESPECT TO THE
GENERATION OR ORIGINATION OF THE PIPELINE LOANS, SELLER HAS NOT BEEN ADVISED BY
ANY AGENCY THAT SELLER IS PROHIBITED UNDER ANY APPLICABLE FEDERAL, STATE AND
LOCAL LAWS AND REGULATIONS FROM CONDUCTING ITS BUSINESS AS A MORTGAGE BROKER OR
LENDER AND SELLER AND/OR SHAREHOLDER KNOWS OF NO SUCH PROHIBITION.


 


3.13                           COMPLIANCE.  EXCEPT AS DISCLOSED IN SECTION 3.13
OF THE DISCLOSURE SCHEDULE, AND EXCEPT AS TO ENVIRONMENTAL, HEALTH AND SAFETY
REQUIREMENTS WHICH ARE COVERED IN SECTION 3.14,

 

9

--------------------------------------------------------------------------------


 


SELLER IS, TO THE BEST OF SELLER’S AND/OR SHAREHOLDER’S KNOWLEDGE AND BELIEF, IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL FEDERAL, STATE AND OTHER APPLICABLE
LAWS, RULES, REGULATIONS, INVESTOR GUIDELINES, JUDGMENTS, ORDERS, WRITS,
DECREES, INJUNCTIONS AND OTHER REQUIREMENTS OF ANY COURT OR GOVERNMENTAL
AUTHORITIES APPLICABLE TO THE DIVISION OR THE ACQUIRED ASSETS.  SELLER HAS
TIMELY FILED, OR WILL HAVE TIMELY FILED BY THE CLOSING DATE, ALL MATERIAL
REPORTS REQUIRED BY ANY INVESTOR OR INSURER OR BY ANY FEDERAL, STATE OR
MUNICIPAL LAW, REGULATION OR ORDINANCE, TO BE FILED WITH RESPECT TO THE ACQUIRED
ASSETS.  EXCEPT AS DISCLOSED ON THE DISCLOSURE SCHEDULE, NO AGENCY, INVESTOR OR
PRIVATE MORTGAGE INSURER HAS (I) TO THE KNOWLEDGE OF SELLER AND/OR SHAREHOLDER
CLAIMED THAT SELLER HAS VIOLATED OR HAS NOT COMPLIED WITH THE APPLICABLE
UNDERWRITING STANDARDS WITH RESPECT TO MORTGAGE LOANS BROKERED OR SOLD BY SELLER
TO AN INVESTOR UNDER ANY CONTRACT OR (II) IMPOSED RESTRICTIONS ON THE ACTIVITIES
(INCLUDING COMMITMENT AUTHORITY) OF SELLER WITH RESPECT TO THE ACQUIRED ASSETS.


 


3.14                           ENVIRONMENTAL MATTERS.


 


(A)  WITH RESPECT TO THE ACQUIRED ASSETS, SELLER IS, TO THE BEST OF SELLER’S
AND/OR SHAREHOLDER’S KNOWLEDGE AND BELIEF, IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.  NO
REPRESENTATION IS MADE AS TO COMPLIANCE WITH ANY ENVIRONMENTAL, HEALTH AND
SAFETY REQUIREMENTS BY ANY BORROWER OR MORTGAGOR WHOSE APPLICATION FOR A
MORTGAGE LOAN IS INCLUDED IN THE PIPELINE LOANS.


 


(B)  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE, REPORT OR OTHER INFORMATION
REGARDING ANY ACTUAL OR ALLEGED VIOLATION OF ENVIRONMENTAL, HEALTH, AND SAFETY
REQUIREMENTS, OR ANY LIABILITIES THREATENED OR PENDING CLAIMS, ENCUMBRANCES, OR
POTENTIAL LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT, UNLIQUIDATED OR
OTHERWISE), INCLUDING ANY INVESTIGATORY, REMEDIAL OR CORRECTIVE OBLIGATIONS,
RELATING TO THE ACQUIRED ASSETS OR DIVISION ARISING UNDER ENVIRONMENTAL, HEALTH,
AND SAFETY REQUIREMENTS.


 


(C)  WITH RESPECT TO THE ACQUIRED ASSETS OR DIVISION, SELLER HAS NOT TREATED,
STORED, DISPOSED OF, ARRANGED FOR OR PERMITTED THE DISPOSAL OF, TRANSPORTED,
HANDLED, OR RELEASED ANY SUBSTANCE INCLUDING WITHOUT LIMITATION ANY HAZARDOUS
SUBSTANCE OR MATERIALS IN A MANNER THAT HAS GIVEN OR WOULD REASONABLY BE
EXPECTED TO GIVE RISE TO LIABILITIES, INCLUDING ANY LIABILITY FOR RESPONSE
COSTS, THREATENED OR PENDING CLAIMS, ENCUMBRANCES, CORRECTIVE ACTION COSTS,
PERSONAL INJURY, PROPERTY DAMAGE, NATURAL RESOURCES DAMAGES OR ATTORNEY FEES,
PURSUANT TO ANY ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS, EXCEPT FOR SUCH
LIABILITIES AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE ACQUIRED ASSETS.


 


3.15                           EMPLOYMENT CONTRACTS.  EXCEPT AS DISCLOSED IN
SECTION 3.15 OF THE DISCLOSURE SCHEDULE, THERE ARE NO WRITTEN EMPLOYMENT
CONTRACTS BETWEEN SELLER AND ANY OF THE TRANSFERRED EMPLOYEES.  SELLER HAS FULLY
DISCLOSED TO BUYER ANY AND ALL AGREEMENTS OR UNDERSTANDINGS BETWEEN SELLER AND
THE TRANSFERRED EMPLOYEES.


 


3.16                           INQUIRIES.  EXCEPT AS DISCLOSED IN SECTION 3.16
OF THE DISCLOSURE SCHEDULE, THERE ARE NO AUDITS, INVESTIGATIONS, WRITTEN
COMPLAINTS, WRITTEN NON-ROUTINE OR UNRESOLVED INQUIRIES OF SELLER RELATING TO
THE DIVISION OR THE ACQUIRED ASSETS BY AN AGENCY, AN INVESTOR, OR A PRIVATE
MORTGAGE INSURER COMMENCED SINCE JULY 1, 2004, OR ONGOING AS OF THE DATE OF THIS
AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


EXCEPT FOR CUSTOMARY ONGOING QUALITY CONTROL REVIEWS, NO AUDIT OR INVESTIGATION
IS PENDING OR, TO THE BEST KNOWLEDGE OF THE SELLER AND/OR SHAREHOLDER,
THREATENED, OR CONTEMPLATED THAT COULD HAVE AN EFFECT ON THE ACQUIRED ASSETS.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer hereby represents and warrants to the Shareholder and Seller as of the
date of this Agreement as follows:

 


4.1                                 ORGANIZATION.  BUYER IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING AS A FLORIDA CORPORATION.  BUYER HAS FULL
CORPORATE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND TO
OWN AND LEASE ITS PROPERTIES AND ASSETS AND THE ACQUIRED ASSETS AND IS DULY
LICENSED OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH STATE OR
JURISDICTION WHERE ITS OWNERSHIP OR LEASING OF PROPERTY OR ASSETS OR THE CONDUCT
OF ITS BUSINESS OR THE OWNERSHIP OF THE ACQUIRED ASSETS REQUIRES SUCH LICENSING
OR QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO LICENSED OR QUALIFIED WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, FINANCIAL CONDITION OR
RESULTS OF OPERATION OF BUYER.


 


4.2                                 AUTHORITY; NO VIOLATION.


 


(A)  BUYER HAS FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAS BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION
ON THE PART OF BUYER AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF BUYER IS
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY BUYER AND, ASSUMING THIS
AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE SHAREHOLDER AND
SELLER, CONSTITUTES A VALID AND BINDING OBLIGATION OF BUYER, ENFORCEABLE AGAINST
BUYER IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY
AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY WHETHER APPLIED IN A PROCEEDING
IN EQUITY OR AT LAW.


 


(B)  NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR THE CONSUMMATION
BY BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY, NOR COMPLIANCE BY BUYER WITH
ANY OF THE TERMS OR PROVISIONS HEREOF, WILL (I) CONFLICT WITH OR RESULT IN A
BREACH OF ANY PROVISION OF THE ARTICLES OF INCORPORATION OR BY-LAWS OF BUYER OR
(II)  VIOLATE ANY STATUTE, CODE, ORDINANCE, RULE, REGULATION, JUDGMENT, ORDER,
WRIT, DECREE OR INJUNCTION APPLICABLE TO BUYER OR ANY OF ITS AFFILIATES, OR
VIOLATE, CONFLICT WITH, RESULT IN A BREACH OF ANY PROVISIONS OF, CONSTITUTE A
DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT) UNDER, RESULT IN THE TERMINATION OF, ACCELERATE THE
PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF TERMINATION OR ACCELERATION OR
THE CREATION OF ANY ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF BUYER
UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE,
INDENTURE, DEED OF TRUST, LICENSE,

 

11

--------------------------------------------------------------------------------


 


LEASE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION TO WHICH BUYER IS A PARTY, OR
BY WHICH ITS PROPERTIES OR ASSETS MAY BE BOUND OR AFFECTED.


 


4.3                                 CONSENTS AND APPROVALS.  OTHER THAN APPROVAL
BY THE OFFICE OF THRIFT SUPERVISION, NO CONSENTS, PERMITS, AUTHORIZATIONS OR
APPROVALS OF, OR FILINGS OR REGISTRATIONS WITH, ANY GOVERNMENTAL OR REGULATORY
AUTHORITIES, GOVERNMENT-SPONSORED AGENCIES OR CORPORATIONS OR OTHER THIRD
PARTIES ARE NECESSARY TO BE OBTAINED OR MADE BY BUYER IN CONNECTION WITH
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.4                                 BROKERS AND FINDERS.  NEITHER BUYER NOR ITS
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS HAS EMPLOYED ANY BROKER, FINDER OR
FINANCIAL ADVISOR OR INCURRED ANY LIABILITY FOR ANY BROKER’S OR FINDER’S FEES OR
COMMISSIONS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.


 


4.5                                 LEGAL PROCEEDINGS.  THERE ARE NO LEGAL
PROCEEDINGS PENDING AGAINST BUYER, THAT ARE REASONABLY LIKELY, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, TO AFFECT BUYER’S PERFORMANCE UNDER THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN.


 


4.6                                 AVAILABILITY OF FUNDS.  BUYER HAS, AND AT
THE CLOSING WILL HAVE, SUFFICIENT ACCESS TO FUNDS TO PAY THE PURCHASE PRICE, TO
PROVIDE THE DIVISION WITH SUFFICIENT WORKING CAPITAL AND TO PAY ANY OTHER
AMOUNTS PAYABLE PURSUANT TO THIS AGREEMENT AND TO EFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


ARTICLE V


 


PRE-CLOSING COVENANTS


 


5.1                                 COMMERCIALLY REASONABLE EFFORTS.  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, EACH OF THE PARTIES SHALL USE ITS RESPECTIVE
COMMERCIALLY REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AND TO
DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE TO CONSUMMATE
AND MAKE THE ACQUISITION EFFECTIVE.


 


5.2                                 CONDUCT PRIOR TO CLOSING.  DURING THE PERIOD
FROM THE DATE OF THIS AGREEMENT TO THE CLOSING DATE, AND EXCEPT AS OTHERWISE
CONTEMPLATED BY THIS AGREEMENT OR THE DISCLOSURE SCHEDULE OR CONSENTED TO BY
BUYER, SELLER WILL OPERATE THE DIVISION ONLY IN THE ORDINARY COURSE CONSISTENT
WITH PAST PRACTICES AND WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PRESERVE
INTACT THE DIVISION’S ORGANIZATION, PROPERTIES, BUSINESS AND RELATIONSHIPS WITH
CUSTOMERS, EMPLOYEES AND OTHERS WITH WHOM BUSINESS RELATIONSHIPS EXIST. 
FURTHERMORE, FROM THE DATE OF THIS AGREEMENT UNTIL THE EARLIER OF THE CLOSING
DATE OR THE TERMINATION OF THIS AGREEMENT, UNLESS THE PRIOR WRITTEN CONSENT OF
BUYER SHALL HAVE BEEN OBTAINED AND EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED
HEREIN, SELLER COVENANTS THAT WITH RESPECT TO THE ACQUIRED ASSETS IT SHALL NOT
DO OR AGREE OR COMMIT TO DO ANY OF THE FOLLOWING:


 


(A)  EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ENTER INTO OR AMEND ANY
EMPLOYMENT CONTRACT WITH ANY PERSON; OR


 


(B)  EXCEPT IN THE ORDINARY COURSE OF BUSINESS, ENTER INTO, MODIFY, AMEND OR
TERMINATE ANY ACQUIRED CONTRACT.

 

12

--------------------------------------------------------------------------------


 


5.3                                 ACCESS TO PROPERTIES AND RECORDS.  SUBJECT
TO APPLICABLE FEDERAL AND STATE PRIVACY LAWS, SELLER SHALL PERMIT BUYER TO
CONDUCT ITS DUE DILIGENCE REVIEW OF THE DIVISION THROUGH THE CLOSING DATE.  UPON
REASONABLE ADVANCE NOTICE BY BUYER AND DURING NORMAL BUSINESS HOURS, BUYER SHALL
HAVE ACCESS TO AND THE SELLER SHALL DISCLOSE AND MAKE AVAILABLE ALL OF THE
DIVISION’S FACILITIES, BOOKS, RECORDS, FINANCIAL DATA AND OTHER INFORMATION
RELATING TO THE ACQUIRED ASSETS, THE ASSUMED LIABILITIES, AND DIVISION EMPLOYEES
THAT ARE REASONABLY NECESSARY IN ORDER FOR BUYER TO COMPLETE THE DUE DILIGENCE
PROCESS OR ANY DATA RELEVANT TO BUYER’S REGULATORY APPROVAL PROCESS.  THE DUE
DILIGENCE SEARCHES WILL BE SUBJECT TO APPLICABLE LAWS RELATING TO DISCLOSURE AND
EXCHANGE OF INFORMATION AND MAY BE STAGGERED UPON REQUEST OF THE SELLER SO AS
NOT TO ADVERSELY IMPACT DAY-TO-DAY OPERATIONS.


 


5.4                                 FILINGS AND CONSENT.  PROMPTLY FOLLOWING THE
EXECUTION AND DELIVERY HEREOF, THE SHAREHOLDER, SELLER, BUYER, AND THEIR
RESPECTIVE AFFILIATES, AS APPLICABLE, SHALL FILE AND USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ALL CONSENTS, APPROVALS, PERMITS, AUTHORIZATIONS,
NOTICES, AND REGISTRATIONS (COLLECTIVELY, “FILINGS AND CONSENT SOLICITATIONS”)
NECESSARY TO CONSUMMATE THE ACQUISITION.  EACH PARTY SHALL COOPERATE AND CONSULT
WITH EACH OTHER WITH RESPECT TO THE MAKING OF ALL FILINGS AND OBTAINING ALL
CONSENTS AND EACH PARTY WILL KEEP THE OTHERS APPRISED OF THE STATUS OF MATTERS
RELATING THERETO.  TO THE EXTENT PERMITTED BY LAW, THE SELLER AND ITS
AFFILIATES, AS APPLICABLE, AND BUYER SHALL PROMPTLY FURNISH EACH OTHER WITH
COPIES OF WRITTEN COMMUNICATIONS RECEIVED FROM OR DELIVERED BY ANY OF THEM TO
ANY GOVERNMENTAL BODY, AGENCY, INVESTOR OR OTHER THIRD PARTY IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


5.5                                 PRESS RELEASES.


 


(A)  THE SHAREHOLDER, SELLER AND BUYER SHALL PROVIDE EACH OTHER WITH COPIES OF
ALL NEWS RELEASES AND OTHER PUBLIC INFORMATION DISCLOSURES MADE BY THEM OR THEIR
AFFILIATES WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY PRIOR TO THEIR DISTRIBUTION; PROVIDED, HOWEVER, NO PARTY HERETO (OR THEIR
RESPECTIVE AFFILIATES) SHALL MAKE ANY PUBLIC ANNOUNCEMENT OR DISCLOSURE WITHOUT
THE PRIOR APPROVAL OF THE OTHER PARTY, EXCEPT WHERE DISCLOSURE IS, IN THE
WRITTEN OPINION OF COUNSEL TO THE PARTY SEEKING TO DISCLOSE, REQUIRED BY LAW,
AND PRIOR NOTICE OF SUCH DISCLOSURE OR ANNOUNCEMENT IS TO THE EXTENT PERMITTED
BY LAW PROVIDED TO THE OTHER PARTIES.


 


(B)  NOTWITHSTANDING SECTION 5.5(A), BUYER AND THE SELLER ARE EXPRESSLY
AUTHORIZED TO PUBLISH SUCH DETAILS OF THIS AGREEMENT AS MAY BE REQUIRED TO MEET
ANY OF THEIR OR THEIR AFFILIATES’ REPORTING OR DISCLOSURE OBLIGATIONS TO THEIR
SHAREHOLDERS AND/OR REGULATORS, INCLUDING, WITHOUT LIMITATION, THE SECURITIES
AND EXCHANGE COMMISSION, THE NEW YORK STOCK EXCHANGE, AND ANY STATE SECURITIES
AUTHORITY, OR TO SATISFY ANY REQUIREMENTS OF FEDERAL, STATE, OR LOCAL
AUTHORITIES NECESSARY TO CONSUMMATE THE ACQUISITION.  UPON ANY SUCH DISCLOSURE,
BUYER WILL PROVIDE NOTICE OF SUCH DISCLOSURE TO SELLER.


 


5.6                                 SUPPLEMENTS TO DISCLOSURE SCHEDULE.  FROM
TIME TO TIME PRIOR TO THE CLOSING DATE, SELLER SHALL PROMPTLY SUPPLEMENT AND
AMEND THE DISCLOSURE SCHEDULE OF THIS AGREEMENT TO REFLECT ANY MATTER HEREAFTER
ARISING THAT WOULD MAKE ANY REPRESENTATION OR WARRANTY SET FORTH IN ARTICLE III
INACCURATE IN ANY MATERIAL RESPECT.

 

13

--------------------------------------------------------------------------------


 


(A)  IF THE ACQUISITION IS NOT CONSUMMATED, FOR PURPOSES OF DETERMINING THE
FULFILLMENT OF THE CONDITION SET FORTH IN SECTION 7.3(A) AS OF THE CLOSING DATE
AND THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III,
THE DISCLOSURE SCHEDULE SHALL BE DEEMED TO INCLUDE ONLY THE INFORMATION
CONTAINED THEREIN ON THE DATE OF THIS AGREEMENT AND SHALL BE DEEMED TO EXCLUDE
ANY INFORMATION CONTAINED IN ANY SUBSEQUENT SUPPLEMENT OR AMENDMENT THERETO.  IF
THE ACQUISITION IS NOT CONSUMMATED, DELIVERY OF ANY SUPPLEMENTAL DISCLOSURE
SCHEDULES PURSUANT TO THIS SECTION WILL NOT AFFECT THE RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER.


 


(B)  IF THE ACQUISITION IS CONSUMMATED, FOR PURPOSES OF DETERMINING THE
FULFILLMENT OF THE CONDITION SET FORTH IN SECTION 7.3(A) AND THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III, THE DISCLOSURE
SCHEDULES SHALL BE DEEMED TO INCLUDE ALL INFORMATION CONTAINED IN ANY SUPPLEMENT
OR AMENDMENT THERETO MADE BEFORE THE CLOSING DATE.


 


ARTICLE VI


 


POST-CLOSING COVENANTS


 


6.1                                 DIVISION EMPLOYEES.


 


(A)  ALL OF THE DIVISION’S EMPLOYEES (A LIST OF WHICH WAS PREVIOUSLY PROVIDED TO
BUYER BY SELLER) WHO, IN BUYER’S SOLE DISCRETION, ARE CONSIDERED FOR EMPLOYMENT
WITH BUYER WILL BE SUBJECT TO ROUTINE EMPLOYMENT SCREENING AS APPLICABLE TO ALL
BUYER NEW HIRES AND IN ACCORDANCE WITH ALL APPLICABLE REGULATORY REQUIREMENTS
AND SUBJECT TO ALL RULES AND REQUIREMENTS PERTAINING TO BUYER’S EMPLOYEES. 
SELLER’S EMPLOYEES WHO BECOME EMPLOYEES OF BUYER IN CONNECTION WITH THE
ACQUISITION (THE “TRANSFERRED EMPLOYEES”) SHALL BE ENTITLED TO PARTICIPATE ON
THE SAME TERMS AND CONDITIONS AS SIMILARLY SITUATED BUYER EMPLOYEES IN THOSE
BENEFIT AND INCENTIVE PLANS (INCLUDING STOCK OPTION PLANS) PROVIDED BY BUYER OR
ITS AFFILIATES, AS APPLICABLE TO THEIR RESPECTIVE EMPLOYEES, WITH CREDIT FOR
PRIOR SERVICE WITH SELLER FOR PURPOSES OF ELIGIBILITY, VESTING, BENEFIT ACCRUAL
AND BENEFIT DETERMINATION UNDER SUCH PLANS PROVIDED BY BUYER OR ITS AFFILIATES. 
A TRANSFERRED EMPLOYEE’S ELIGIBILITY FOR PARTICIPATION IN BUYER’S WELFARE
BENEFIT PLANS (I.E., MEDICAL PLAN, DENTAL PLAN, VISION PLAN, GROUP LIFE PLANS,
GROUP DISABILITY PLANS, EMPLOYEE STOCK PURCHASE PLAN, AND THE 401(K) PLAN) WILL
BE BASED ON THAT INDIVIDUAL’S PRIOR SERVICE WITH THE SELLER OR SHAREHOLDER
PERMITTING SOME TRANSFERRED EMPLOYEES TO MOVE DIRECTLY INTO BUYER’S EMPLOYEE
WELFARE PLANS IN WHICH THEY ELECT TO PARTICIPATE.  WITH THE EXCEPTION OF GROUP
HEALTH, PRESCRIPTION DRUG AND DENTAL PLANS, BUYER SHALL CAUSE EACH TRANSFERRED
EMPLOYEE AND HIS OR HER ELIGIBLE DEPENDENTS TO BE COVERED UNDER WELFARE BENEFIT
PLANS MAINTAINED BY BUYER OR ITS AFFILIATES THAT PROVIDE BENEFITS TO THE
TRANSFERRED EMPLOYEES AND SUCH ELIGIBLE DEPENDENTS EFFECTIVE IMMEDIATELY UPON
THE CLOSING DATE, SUBJECT TO THE TRANSFERRED EMPLOYEE’S PRIOR SERVICE LENGTH AND
ANY BENEFIT PLANS’ ELIGIBILITY WAITING PERIODS.  SEVERANCE COSTS RELATED TO THE
TERMINATION OF ANY EMPLOYEES TERMINATED BY SELLER AND NOT HIRED BY BUYER SHALL
BE PAID BY THE SELLER.


 


(B)  CLAIMS OF TRANSFERRED EMPLOYEES AND THEIR ELIGIBLE BENEFICIARIES AND
DEPENDENTS FOR MEDICAL, DENTAL, PRESCRIPTION DRUG, LIFE INSURANCE, AND/OR OTHER
WELFARE

 

14

--------------------------------------------------------------------------------


 


BENEFITS (“WELFARE BENEFITS”) THAT ARE INCURRED BEFORE THE CLOSING DATE SHALL BE
THE SOLE RESPONSIBILITY OF THE EMPLOYEE BENEFIT PLANS SPONSORED AND MAINTAINED
BY THE SELLER AND ITS AFFILIATES.  CLAIMS OF TRANSFERRED EMPLOYEES AND THEIR
ELIGIBLE BENEFICIARIES AND DEPENDENTS FOR WELFARE BENEFITS THAT ARE INCURRED ON
OR AFTER THE CLOSING DATE SHALL BE THE SOLE RESPONSIBILITY OF BUYER AND IT
AFFILIATES.


 


(C)  FOR PURPOSES OF THE PRECEDING PROVISIONS OF THIS SECTION, A MEDICAL/DENTAL
CLAIM SHALL BE CONSIDERED INCURRED ON THE DATE WHEN THE MEDICAL/DENTAL SERVICES
ARE RENDERED OR MEDICAL/DENTAL SUPPLIES ARE PROVIDED, AND NOT WHEN THE CONDITION
AROSE OR WHEN THE COURSE OF TREATMENT BEGAN.  COVERAGE OF A CLAIM RELATING TO A
PRE-EXISTING CONDITION WILL BE DETERMINED IN ACCORDANCE WITH APPLICABLE FEDERAL
LAW.


 


(D)  BUYER SHALL HAVE NO LIABILITIES OR OBLIGATIONS ARISING OUT OF ANY
TRANSFERRED EMPLOYEE’S PREVIOUS EMPLOYMENT BY SELLER OR ANY PROMISES MADE BY
SELLER TO ANY TRANSFERRED EMPLOYEE EXCEPT AS SET FORTH IN THIS SECTION 6.1. 
SELLER SHALL REMAIN RESPONSIBLE AND LIABLE FOR ANY WAGES, SALARIES, COMMISSIONS,
BONUSES, BENEFITS, EARNED BUT UNUSED VACATION, AND CLAIMS ARISING UNDER THE
EMPLOYMENT RELATIONSHIP FOR THE TRANSFERRED EMPLOYEES WHICH HAVE BEEN EARNED OR
WHICH HAVE ACCRUED PRIOR TO THE CLOSING DATE.


 


(E)  ANY CONTACT DATA (AS DEFINED BELOW) IN ELECTRONIC OR PHYSICAL FORM,
INCLUDING, BUT NOT LIMITED TO, ANY CONTACT DATA FOUND IN THE ROLODEX OF ANY
EMPLOYEE THAT IS TERMINATED BY SELLER AND SUBSEQUENTLY HIRED BY BUYER, SHALL BE
AN ASSET PURCHASED BY BUYER PURSUANT TO THE TERMS OF THIS AGREEMENT.  FOR
PURPOSES OF THIS SECTION 6.1(E), “CONTACT DATA” SHALL MEAN ANY INFORMATION THAT
WOULD FORM PART OF A “CONSUMER REPORT,” AS THAT TERM IS DEFINED BY 14 U.S.C.
SECTION 1681A(D).


 


6.2                                 NO SOLICITATION.  SELLER AND SHAREHOLDER
AGREE THAT FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE CLOSING DATE THEY OR
THEIR AFFILIATES SHALL NOT, WITHOUT THE BUYER’S PRIOR WRITTEN CONSENT, ON THEIR
OWN BEHALF, OR ON THE BEHALF OF THEIR AGENTS, ANY PARTNERSHIP OR CORPORATION IN
WHICH THEY HOLD AN OWNERSHIP INTEREST, THEIR SUCCESSORS OR ASSIGNS, EMPLOY,
DIRECTLY OR INDIRECTLY, IN ANY CAPACITY, INCLUDING BUT NOT LIMITED TO AS AN
EMPLOYEE, INDEPENDENT CONTRACTOR, OR CONSULTANT, ANY PERSON WHO IS A TRANSFERRED
EMPLOYEE OR AN EXISTING EMPLOYEE OF BUYER AND SHALL NOT ENCOURAGE OR CAUSE ANY
SUCH PERSON TO LEAVE THE EMPLOY OF BUYER.


 


6.3                                 LANDLORD CONSENTS AND CONTRACT CONSENTS. 
 SHAREHOLDER AND SELLER AND BUYER SHALL USE THEIR BEST EFFORTS TO OBTAIN THE
LANDLORD OR LESSOR CONSENTS FOR ALL LEASES AND OTHER ACQUIRED CONTRACTS (AS
NECESSARY OR APPLICABLE) SET FORTH IN SCHEDULE 1.2 OR AS OTHERWISE AGREED BY THE
PARTIES, AND ESTOPPEL CERTIFICATES OR LETTERS FROM THE LANDLORDS AND THIRD
PARTIES TO THE LEASES OR ACQUIRED CONTRACTS PRIOR TO THE CLOSING DATE, AND IF
NECESSARY AFTER THE CLOSING DATE.  SHAREHOLDER AND SELLER SHALL PAY ALL COSTS
RELATED TO OBTAINING THE LANDLORD OR LESSOR CONSENTS AND ACQUIRED CONTRACT
CONSENTS INCLUDING ANY COSTS FOR WHICH SELLER IS RESPONSIBLE UNDER THE LEASES OR
ACQUIRED CONTRACTS IN CONNECTION WITH AN ASSIGNMENT OR SUBLEASE OF THE LEASES OR
ASSIGNMENT OF THE CONTRACTS.  SHAREHOLDER, SELLER AND BUYER AGREE, HOWEVER, THAT
OBTAINING A LANDLORD CONSENT FOR ANY OF THE LEASES SHALL NOT BE A CONDITION TO
CLOSING.  SUBSEQUENT TO CLOSING, SHAREHOLDER, SELLER AND BUYER SHALL CONTINUE TO
USE THEIR BEST EFFORTS TO OBTAIN LANDLORD CONSENTS FOR THOSE LEASES FOR WHICH A
LANDLORD CONSENT WAS NOT OBTAINED AS OF THE CLOSING DATE.  IF IT IS

 

15

--------------------------------------------------------------------------------


 


DETERMINED THAT A LANDLORD CONSENT CANNOT REASONABLY BE OBTAINED FOR AN
ASSIGNMENT OF A LEASE, SHAREHOLDER, SELLER AND BUYER SHALL ENTER INTO A SUBLEASE
FOR THE LOCATION COVERED BY THAT LEASE.  DURING THE TERM OF THE SUBLEASE, THE
PARTIES SHALL USE THEIR BEST EFFORTS TO OBTAIN THE REQUIRED LANDLORD CONSENTS OR
A CONSENT TO THE APPLICABLE SUBLEASE.


 


ARTICLE VII


 


CONDITIONS TO CLOSING


 


7.1                                 CONDITIONS TO EACH PARTY’S OBLIGATIONS UNDER
THIS AGREEMENT.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE
ACQUISITION SHALL BE SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE
OF THE FOLLOWING CONDITIONS:


 


(A)  ALL REGULATORY APPROVALS REQUIRED TO BE OBTAINED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL HAVE BEEN OBTAINED ON TERMS
REASONABLY SATISFACTORY TO THE PARTIES HERETO, ALL NOTICES REQUIRED TO BE FILED
WITH ANY GOVERNMENTAL AGENCY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL HAVE BEEN FILED, ALL SUCH REGULATORY APPROVALS SHALL BE IN
FULL FORCE AND EFFECT, AND ALL NOTICE PERIODS AND WAITING PERIODS REQUIRED BY
LAW OR REGULATION APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
SHALL HAVE EXPIRED OR BEEN TERMINATED AND NO ADVERSE ACTION SHALL HAVE BEEN
TAKEN OR THREATENED WITH RESPECT THERETO.


 


(B)  NEITHER THE SELLER NOR BUYER SHALL BE SUBJECT TO ANY ORDER, DECREE OR
INJUNCTION (“INJUNCTION”) OF A COURT OR AGENCY OF COMPETENT JURISDICTION WHICH
ENJOINS OR PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND NO PROCEEDING INITIATED BY A GOVERNMENTAL AGENCY OR SIMILAR AUTHORITY
SEEKING AN INJUNCTION SHALL BE THREATENED; PROVIDED, THAT IF SUCH AN INJUNCTION
IS IN EFFECT OR ANY PROCEEDING IS COMMENCED OR THREATENED PURSUANT TO WHICH AN
INJUNCTION IS SOUGHT, THE PARTIES SHALL COOPERATE AND USE REASONABLE BEST
EFFORTS EXPEDITIOUSLY TO REMOVE THE IMPEDIMENT PROHIBITING THE CLOSING OF THE
ACQUISITION.


 


(C)  NO STATUTE, RULE, REGULATION, ORDER, INJUNCTION OR DECREE SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL AUTHORITY WHICH
PROHIBITS OR MAKES ILLEGAL THE CONSUMMATION OF THE ACQUISITION.


 


7.2                                 ADDITIONAL CONDITIONS TO THE SHAREHOLDER’S
AND THE SELLER’S OBLIGATIONS UNDER THIS AGREEMENT.  THE OBLIGATIONS OF THE
SHAREHOLDER AND SELLER HEREUNDER SHALL BE SUBJECT TO THE SATISFACTION AT OR
PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS UNLESS WAIVED BY THE
SHAREHOLDER AND SELLER PURSUANT TO SECTION 9.3 HEREOF:


 


(A)  THE OBLIGATIONS OF BUYER REQUIRED TO BE PERFORMED BY IT AT OR PRIOR TO THE
CLOSING DATE PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL HAVE BEEN DULY
PERFORMED AND COMPLIED WITH IN ALL MATERIAL RESPECTS AND THE REPRESENTATIONS AND
WARRANTIES OF BUYER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS
THOUGH MADE ON AND AS OF THE CLOSING DATE (EXCEPT AS TO ANY REPRESENTATION OR
WARRANTY WHICH SPEAKS TO AN EARLIER DATE).  THE SHAREHOLDER AND SELLER SHALL
RECEIVE A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER

 

16

--------------------------------------------------------------------------------


 


OF BUYER CERTIFYING THE FOREGOING, PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN
THIS SECTION 7.2(A) SHALL BE DEEMED TO PRECLUDE, OR OTHERWISE LIMIT, THE RIGHT
OF SELLER TO BE INDEMNIFIED FOR ANY BREACH OF A REPRESENTATION OR WARRANTY BY
BUYER IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE VIII HEREOF.


 


(B)  THE SHAREHOLDER AND SELLER SHALL HAVE PROPERLY FILED ALL NOTICES WITH SUCH
INVESTORS AND AGENCIES WHICH ARE REQUIRED AS A RESULT OF SUCH ACQUISITION.


 


(C)  BUYER SHALL HAVE EXECUTED AND DELIVERED TO THE SHAREHOLDER AND SELLER SUCH
INSTRUMENTS OF ASSUMPTION RELATING TO THE ASSUMED LIABILITIES AS THE SHAREHOLDER
AND SELLER AND THEIR COUNSEL REASONABLY MAY REQUEST.


 


7.3                                 ADDITIONAL CONDITIONS TO BUYER’S OBLIGATIONS
UNDER THIS AGREEMENT.  THE OBLIGATIONS OF BUYER HEREUNDER SHALL BE SUBJECT TO
THE SATISFACTION AT OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING
CONDITIONS UNLESS WAIVED BY BUYER PURSUANT TO SECTION 9.3 HEREOF:


 


(A)  THE RESPECTIVE OBLIGATIONS OF THE SHAREHOLDER AND SELLER REQUIRED TO BE
PERFORMED AT OR PRIOR TO THE CLOSING DATE PURSUANT TO THE TERMS OF THIS
AGREEMENT SHALL HAVE BEEN DULY PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS AND THE RESPECTIVE REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER
AND SELLER SET FORTH IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE AS THOUGH
MADE ON AND AS OF THE CLOSING DATE (EXCEPT AS TO ANY REPRESENTATION OR WARRANTY
WHICH SPEAKS TO AN EARLIER DATE).  BUYER SHALL HAVE RECEIVED A CERTIFICATE DULY
EXECUTED BY THE SHAREHOLDER AND A DULY AUTHORIZED OFFICER OF SELLER CERTIFYING
THE FOREGOING, PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS
SECTION 7.3(A) SHALL BE DEEMED TO PRECLUDE, OR OTHERWISE LIMIT, THE RIGHT OF
BUYER TO BE INDEMNIFIED FOR ANY BREACH OF A REPRESENTATION OR WARRANTY BY THE
SHAREHOLDER OR SELLER IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE VIII HEREOF.


 


(B)  THE SHAREHOLDER AND SELLER SHALL HAVE PROPERLY FILED ALL NOTICES WITH SUCH
INVESTORS AND AGENCIES WHICH ARE REQUIRED AS A RESULT OF SUCH ACQUISITION.


 


(C)  SELLER SHALL HAVE EXECUTED AND DELIVERED TO BUYER A BILL OF SALE AND
ASSIGNMENT WITH RESPECT TO THE ACQUIRED ASSETS AND SUCH OTHER INSTRUMENTS OF
SALE, TRANSFER, CONVEYANCE, AND ASSIGNMENT AS BUYER AND ITS COUNSEL REASONABLY
MAY REQUEST.


 


ARTICLE VIII


 


INDEMNIFICATION


 


8.1                                 INDEMNIFICATION BY SELLER AND SHAREHOLDER. 
FROM AND AFTER THE CLOSING DATE, SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT (INCLUDING THE SURVIVAL PERIOD SET FORTH IN SECTION 10.1 AND THE
INDEMNIFICATION LIMITATION AS SET FORTH IN SECTION 8.5), THE SHAREHOLDER AND
SELLER SHALL JOINTLY AND SEVERALLY INDEMNIFY AND HOLD HARMLESS BUYER AND ITS
AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES, AND AGENTS
FROM AND AGAINST ANY AND ALL LOSSES WHICH ANY OF THEM ACTUALLY SUFFER, INCUR OR
SUSTAIN ARISING OUT OF OR DIRECTLY ATTRIBUTABLE TO (WHETHER OR NOT ARISING OUT
OF THIRD PARTY CLAIMS): (I) ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY
THE SHAREHOLDER OR SELLER IN THIS AGREEMENT, (II) ANY BREACH OF ANY COVENANT TO

 

17

--------------------------------------------------------------------------------


 


BE PERFORMED BY THE SHAREHOLDER OR SELLER PURSUANT TO THIS AGREEMENT, AND
(III) ANY AND ALL LIABILITIES OF THE SHAREHOLDER AND/OR SELLER ARISING PRIOR TO
THE CLOSING DATE RELATING TO THE ACQUIRED ASSETS AND ASSUMED LIABILITIES.


 


8.2                                 INDEMNIFICATION BY BUYER.  FROM AND AFTER
THE CLOSING DATE, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BUYER
SHALL INDEMNIFY AND HOLD HARMLESS THE SHAREHOLDER, SELLER AND THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL LOSSES
WHICH ANY OF THEM ACTUALLY SUFFER, INCUR OR SUSTAIN ARISING OUT OF OR DIRECTLY
ATTRIBUTABLE TO (WHETHER OR NOT ARISING OUT OF THIRD PARTY CLAIMS) (I) ANY
BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS AGREEMENT,
(II) ANY BREACH OF ANY COVENANT TO BE PERFORMED BY BUYER PURSUANT TO THIS
AGREEMENT, AND (III) ANY AND ALL LIABILITIES OF THE SHAREHOLDER AND/OR SELLER
ARISING AFTER THE CLOSING DATE RELATING TO THE ACQUIRED ASSETS AND ASSUMED
LIABILITIES.


 


8.3                                 INDEMNIFICATION CLAIMS.


 


(A)  WITH RESPECT TO A CLAIM FOR INDEMNIFICATION ARISING OUT OF OR INVOLVING AN
ASSERTION BY A THIRD PARTY OF LIABILITY ON THE PART OF AN INDEMNIFIED PARTY, THE
INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE INDEMNIFYING PARTY OF THE DISCOVERY
BY IT OF, OR THE ASSERTION AGAINST IT OF, ANY CLAIM OR POTENTIAL LIABILITY FOR
WHICH INDEMNIFICATION IS PROVIDED HEREIN OR THE COMMENCEMENT OF ANY ACTION OR
PROCEEDING IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT HEREUNDER; PROVIDED,
HOWEVER, THAT THE FAILURE PROMPTLY TO GIVE SUCH NOTICE SHALL AFFECT ANY
INDEMNIFIED PARTY’S RIGHTS HEREUNDER ONLY TO THE EXTENT THAT SUCH FAILURE
(I) ACTUALLY MATERIALLY AND ADVERSELY AFFECTS ANY INDEMNIFYING PARTY, ITS RIGHTS
OR ITS ABILITY TO DEFEND SUCH CLAIM, OR (II) RESULTS IN THE INDEMNIFIED PARTY’S
FAILURE TO GIVE NOTICE OF A CLAIM FOR INDEMNIFICATION PRIOR TO THE EXPIRATION OF
THE REPRESENTATIONS AND WARRANTIES EXPIRATION DATE TO WHICH THE CLAIM RELATES.


 


(B)  WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE NOTIFICATION DESCRIBED IN
SECTION 8.3(A), THE INDEMNIFYING PARTY MAY, UPON WRITTEN NOTICE THEREOF TO THE
INDEMNIFIED PARTY, ASSUME CONTROL OF THE DEFENSE OF SUCH SUIT OR PROCEEDING WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.


 


(C)  WITH RESPECT TO A CLAIM FOR INDEMNIFICATION ARISING OUT OF OR INVOLVING AN
ASSERTION BY A THIRD PARTY OF LIABILITY ON THE PART OF AN INDEMNIFIED PARTY, THE
INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY SHALL COOPERATE IN THE DEFENSE OF
SUCH CLAIM.  THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL AND TO PARTICIPATE IN THE DEFENSE, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY UNLESS THE INDEMNIFYING
PARTY AND INDEMNIFIED PARTY OTHERWISE AGREE IN WRITING.


 


(D)  NOTWITHSTANDING THE FOREGOING, THE INDEMNIFYING PARTY MAY NOT ASSUME
CONTROL OF THE DEFENSE OF A SUIT OR PROCEEDING INVOLVING CRIMINAL LIABILITY OF
THE INDEMNIFIED PARTY OR IN WHICH INJUNCTIVE RELIEF IS SOUGHT AGAINST THE
INDEMNIFIED PARTY, UNLESS THE INDEMNIFIED PARTY CONSENTS.  IN THE ABSENCE OF
CONSENT BY THE INDEMNIFIED PARTY IN SUCH CASE, EACH PARTY SHALL CONTROL ITS OWN
DEFENSE.  IN SUCH CASE, NEITHER PARTY SHALL AGREE TO ANY SETTLEMENT OF, OR THE
ENTRY OF ANY JUDGMENT ARISING FROM, ANY SUCH SUIT OR PROCEEDING WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH SHALL NOT BE

 

18

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD OR DELAYED. IN THE EVENT EITHER PARTY WITHHOLDS OR DELAYS
ITS CONSENT TO SUCH SETTLEMENT OR THE ENTRY OF ANY SUCH JUDGMENT AND,
THEREAFTER, THE LOSS INCURRED FOLLOWING RESOLUTION OF SUCH SUIT OR PROCEEDING
EXCEEDS THE LOSS THAT WOULD HAVE BEEN INCURRED HAD THE INDEMNIFIED PARTY NOT
WITHHELD OR DELAYED SUCH CONSENT, THE CLAIMED AMOUNT INDEMNIFIED PURSUANT TO
THIS SECTION 8.3 SHALL NOT EXCEED THE LOSS THAT WOULD HAVE BEEN INCURRED HAD THE
INDEMNIFIED PARTY GIVEN ITS CONSENT TO SUCH SETTLEMENT OR THE ENTRY OF SUCH
JUDGMENT.


 


(E)  IN ORDER TO SEEK INDEMNIFICATION UNDER THIS ARTICLE VIII FOR A CLAIM NOT
ARISING OUT OF OR INVOLVING AN ASSERTION BY A THIRD PARTY OF LIABILITY ON THE
PART OF AN INDEMNIFIED PARTY, AN INDEMNIFIED PARTY SHALL GIVE A CLAIM NOTICE TO
THE INDEMNIFYING PARTY PRIOR TO THE REPRESENTATIONS AND WARRANTIES EXPIRATION
DATE WHICH CONTAINS (I) A DESCRIPTION AND THE AMOUNT, IF CAPABLE OF ESTIMATION,
OF THE CLAIMED AMOUNT OF ANY LOSSES INCURRED OR REASONABLY EXPECTED TO BE
INCURRED BY THE INDEMNIFIED PARTY (THE “CLAIMED AMOUNT”), (II) A STATEMENT THAT
THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION UNDER THIS ARTICLE VIII FOR
SUCH LOSSES AND A REASONABLE EXPLANATION OF THE BASIS THEREFOR, AND (III) A
DEMAND FOR PAYMENT (IN THE MANNER PROVIDED IN PARAGRAPH (F) BELOW) IN THE AMOUNT
OF SUCH LOSSES (A “CLAIM NOTICE”).


 


(F)  WITHIN TEN (10) DAYS AFTER DELIVERY OF A CLAIM NOTICE, THE INDEMNIFYING
PARTY SHALL DELIVER TO THE INDEMNIFIED PARTY A RESPONSE IN WHICH THE
INDEMNIFYING PARTY SHALL:


 

(1)                                  AGREE THAT THE INDEMNIFIED PARTY IS
ENTITLED TO RECEIVE ALL OF THE CLAIMED AMOUNT IN WHICH CASE THE RESPONSE SHALL
BE ACCOMPANIED BY A PAYMENT BY THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY
OF THE CLAIMED AMOUNT OF LOSSES, BY CHECK OR BY WIRE TRANSFER IN EXCHANGE FOR A
RELEASE OF FURTHER LIABILITY BY THE CLAIM NOTICE;

 

(2)                                  REACH AGREEMENT WITH THE INDEMNIFIED PARTY
UPON THE AMOUNT OF LOSSES THAT THE INDEMNIFIED PARTY IS ENTITLED TO RECEIVE, IN
WHICH CASE THE RESPONSE SHALL BE ACCOMPANIED BY A PAYMENT BY THE INDEMNIFYING
PARTY TO THE INDEMNIFIED PARTY OF THE AGREED AMOUNT, BY CHECK OR BY WIRE
TRANSFER IN EXCHANGE FOR A RELEASE OF FURTHER LIABILITY FOR CLAIMS COVERED BY
THE CLAIM NOTICE; OR

 

(3)                                  DISPUTE THAT THE INDEMNIFIED PARTY IS
ENTITLED TO RECEIVE THE CLAIMED AMOUNT OR ANY AGREED AMOUNT. IF THE INDEMNIFYING
PARTY IN THE RESPONSE DISPUTES ITS LIABILITY FOR ALL OR PART OF THE CLAIMED
AMOUNT, THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL USE GOOD FAITH
EFFORTS TO RESOLVE THE DISPUTE.

 


(G)  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO SETTLE OR COMPROMISE ANY
CLAIM OR LIABILITY SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE VIII WHICH IS
SUSCEPTIBLE TO BEING SETTLED OR COMPROMISED; PROVIDED, HOWEVER, THAT ANY SUCH
SETTLEMENT SHALL REQUIRE THE CONSENT OF THE INDEMNIFIED PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED FURTHER HOWEVER, THAT THE CONSENT
OF THE INDEMNIFIED PARTY SHALL NOT BE REQUIRED IF (I) THE TERMS OF THE
SETTLEMENT REQUIRE ONLY THE PAYMENT OF DAMAGES AND PAYMENT OF THE FULL AMOUNT OF
THE RELEVANT INDEMNIFICATION OBLIGATION TO THE INDEMNIFIED PARTY IS ASSURED

 

19

--------------------------------------------------------------------------------


 


AND (II) THE INDEMNIFIED PARTY IS NOT OTHERWISE MATERIALLY AND ADVERSELY
AFFECTED BY THE TERMS OF THE SETTLEMENT.


 


8.4                                 MATERIALITY.  FOR THE PURPOSES OF
DETERMINING THE SHAREHOLDER’S AND SELLER’S INDEMNIFICATION OBLIGATIONS UNDER
THIS ARTICLE VIII AND WHETHER THE REPRESENTATION CONTAINED IN SECTION 3.5 IS
TRUE AND CORRECT ON THE CLOSING DATE SO THAT THE CONDITION SPECIFIED IN
SECTION 7.3(A) IS SATISFIED, THE TERMS “MATERIAL,” “MATERIALLY,” “MATERIAL
ADVERSE EFFECT” OR SIMILAR WORDS TO THAT EFFECT IN THIS AGREEMENT SHALL MEAN THE
INCURRENCE BY A PARTY OF ACTUAL LOSSES IN EXCESS OF $50,000 IN THE AGGREGATE;
PROVIDED, THAT SUCH TERMS SHALL NOT INCLUDE ANY EFFECT ON THE DIVISION OR THE
ACQUIRED ASSETS OF (I) CHANGES IN LAWS AND REGULATIONS OR INTERPRETATIONS
THEREOF THAT ARE GENERALLY APPLICABLE TO THE MORTGAGE BANKING INDUSTRY,
(II) CHANGES IN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES THAT ARE GENERALLY
APPLICABLE TO THE MORTGAGE BANKING INDUSTRY, (III) CHANGES IN INTEREST RATES, OR
(IV) ACTIONS OR OMISSIONS OF THE SHAREHOLDER OR SELLER PRIOR TO CLOSING THAT
WERE TAKEN OR OMITTED IN RESPONSE TO REQUESTS RECEIVED BY SELLER FROM, OR
DIRECTIONS MADE TO SELLER BY, BUYER WITH RESPECT TO THE BUSINESS OF THE
DIVISION.


 


8.5                                 LIMITATION.  EXCEPT AS TO (A) ANY LOSS
ARISING FROM ACTUAL FRAUD BY A PARTY OR (B) THE MATTERS COVERED BY SECTION 8.6
BELOW, THE SELLER’S AND THE SHAREHOLDER’S COLLECTIVE AGGREGATE LIABILITY WITH
RESPECT TO LOSSES SHALL NOT EXCEED AN AMOUNT EQUAL TO THE PURCHASE PRICE.


 


8.6                                 BUYER’S REMEDIES FOR BREACH OF
REPRESENTATIONS AND WARRANTIES RELATING TO PIPELINE LOANS.


 


(A)  IN THE EVENT THERE IS A BREACH OF ANY OF SELLER’S REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO THE PIPELINE LOANS, INCLUDING, WITHOUT LIMITATION,
THE REPRESENTATIONS AND WARRANTIES UNDER SECTIONS 3.12, 3.13 AND 3.16, SELLER
SHALL CURE SUCH BREACH WITHIN SIXTY (60) DAYS AFTER NOTICE OF THE BREACH FROM
BUYER TO SELLER.


 

(b)  Buyer may require the Seller and/or Shareholder to repurchase any Pipeline
Loan that was fraudulently underwritten by Seller’s employees and/or involving
fraudulent activities by the applicant, appraiser, realtor or title company in
seeking to obtain the Pipeline Loan.

 


(C)  IN THE EVENT SELLER AND/OR SHAREHOLDER IS REQUIRED TO REPURCHASE A PIPELINE
LOAN, THE REPURCHASE PRICE SHALL BE EQUAL TO THE UNPAID PRINCIPAL OF SUCH LOAN
PLUS (I) ACCRUED AND UNPAID INTEREST ON SUCH PRINCIPAL BALANCE AT THE INTEREST
RATE BORNE BY SUCH LOAN THROUGH THE DATE OF REPURCHASE, AND (II) ANY OUT OF
POCKET COST AND EXPENSE INCURRED BY BUYER IN CONNECTION WITH SUCH REPURCHASE,
INCLUDING, WITHOUT LIMITATION, ANY PREMIUM REBATE OR RECAPTURE.  SELLER AND/OR
SHAREHOLDER SHALL CONSUMMATE THE REPURCHASE WITHIN THIRTY (30) DAYS AFTER
WRITTEN DEMAND FROM BUYER FOR REPURCHASE OF THE LOAN.  SELLER AND/OR SHAREHOLDER
SHALL PAY THE REPURCHASE PRICE TO BUYER BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED BY BUYER.


 


(D)  IN THE EVENT OF ANY REPURCHASE OF A LOAN BY SELLER AND/OR SHAREHOLDER (AS
APPLICABLE), (I) BUYER SHALL TENDER TO SELLER AND/OR SHAREHOLDER THE MORTGAGE
FILE MAINTAINED BY BUYER WITH RESPECT TO SUCH LOAN, INCLUDING, WITHOUT
LIMITATION, THE ORIGINAL MORTGAGE NOTE, MORTGAGE AND ALL OTHER DOCUMENTS IN
BUYER’S POSSESSION RELATING TO THE

 

20

--------------------------------------------------------------------------------


 


ORIGINATION AND SERVICING OF THE LOAN, (II) BUYER SHALL TRANSFER TO SELLER ALL
ESCROW ACCOUNTS RELATING TO SUCH LOAN, INCLUDING, WITHOUT LIMITATION, UNAPPLIED
SUSPENSE FUNDS HELD FOR ANY PURPOSE AND ACCRUED INTEREST ON SUCH ESCROW ACCOUNTS
AT THE OVERNIGHT RATE CHARGED BY THE FEDERAL HOME LOAN BANK OF DALLAS (LESS ANY
INTEREST ON ESCROW OBLIGATION DUE THE MORTGAGOR) AND (III) BUYER SHALL ASSIGN OR
ENDORSE TO SELLER, WITHOUT RECOURSE, ALL DOCUMENTS CONSTITUTING A PART OF THE
MORTGAGE FILE TO BE ENDORSED AND ASSIGNED BY SELLER TO BUYER, EXCEPT THAT BUYER
SHALL WARRANT THAT IT IS TRANSFERRING TO SELLER WHATEVER TITLE WAS TRANSFERRED
TO BUYER FROM THE AGENCY OR INVESTOR, FREE AND CLEAR OF ANY LIENS IN FAVOR OF
ANY PERSON CLAIMING SUCH, THROUGH OR UNDER BUYER.


 


ARTICLE IX


 


TERMINATION, WAIVER AND AMENDMENT


 


9.1                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED ON OR AT ANY TIME PRIOR TO THE CLOSING DATE:


 


(A)  BY THE MUTUAL WRITTEN CONSENT OF BUYER, THE SHAREHOLDER, AND SELLER;


 


(B)  BY THE SHAREHOLDER AND SELLER, IF THERE SHALL HAVE BEEN ANY MATERIAL BREACH
AS DEFINED IN SECTION 7.2(A) OF ANY OBLIGATION OF BUYER CONTAINED HEREIN AND
SUCH BREACH SHALL NOT HAVE BEEN REMEDIED WITHIN THIRTY (30) DAYS AFTER RECEIPT
BY BUYER OF NOTICE IN WRITING SPECIFYING THE NATURE OF SUCH BREACH AND
REQUESTING THAT IT BE REMEDIED;


 


(C)  BY BUYER, IF THERE SHALL HAVE BEEN ANY MATERIAL BREACH AS DEFINED IN
SECTION 7.3(A) OF ANY OBLIGATION OF THE SHAREHOLDER OR SELLER CONTAINED HEREIN
AND SUCH BREACH SHALL NOT HAVE BEEN REMEDIED WITHIN THIRTY (30) DAYS AFTER
RECEIPT BY THE SHAREHOLDER OR SELLER, AS APPLICABLE, OF NOTICE IN WRITING
SPECIFYING THE NATURE OF SUCH BREACH AND REQUESTING THAT IT BE REMEDIED;


 


(D)  BY BUYER OR BY THE SHAREHOLDER AND SELLER, IF THE CLOSING DATE SHALL NOT
HAVE OCCURRED ON OR PRIOR TO AUGUST 31, 2005, UNLESS THE FAILURE OF SUCH
OCCURRENCE SHALL BE DUE TO THE FAILURE OF THE PARTY SEEKING TO TERMINATE THIS
AGREEMENT TO PERFORM OR OBSERVE ITS AGREEMENTS AS SET FORTH IN THIS AGREEMENT
REQUIRED TO BE PERFORMED OR OBSERVED BY SUCH PARTY ON OR BEFORE THE CLOSING
DATE; OR


 


(E)  BY BUYER OR BY SHAREHOLDER AND SELLER IF THE CONDITIONS SET FORTH IN
SECTION 7.1(A) ARE UNABLE TO BE FULFILLED.


 


9.2                                 EFFECT OF TERMINATION.  IN THE EVENT OF A
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 9.1 HEREOF, THIS AGREEMENT
SHALL BECOME VOID AND HAVE NO EFFECT; PROVIDED, HOWEVER, THAT NO SUCH
TERMINATION SHALL RELIEVE ANY PARTY FROM LIABILITY FOR ANY WILLFUL BREACH OF
THIS AGREEMENT.


 


9.3                                 AMENDMENT, EXTENSION AND WAIVER.  SUBJECT TO
APPLICABLE LAW, SELLER, THE SHAREHOLDER AND BUYER MAY (I) AMEND THIS AGREEMENT,
(II) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTS
OF ANY OTHER PARTY HERETO, (III) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN OR IN ANY DOCUMENT DELIVERED PURSUANT

 

21

--------------------------------------------------------------------------------


 


HERETO, OR (IV) WAIVE COMPLIANCE WITH ANY OF THE AGREEMENTS OR CONDITIONS
CONTAINED IN THIS AGREEMENT BY AN INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF
OF EACH OF THE PARTIES HERETO.  ANY AGREEMENT ON THE PART OF A PARTY HERETO TO
ANY EXTENSION OR WAIVER SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT IN
WRITING SIGNED BY OR ON BEHALF OF SUCH PARTY, BUT SUCH WAIVER OR FAILURE TO
INSIST ON STRICT COMPLIANCE WITH SUCH OBLIGATION, COVENANT, AGREEMENT OR
CONDITION SHALL NOT OPERATE AS A WAIVER OF, OR ESTOPPEL WITH RESPECT TO, ANY
SUBSEQUENT OR OTHER FAILURE.


 


ARTICLE X


 


MISCELLANEOUS


 


10.1                           SURVIVAL.  EXCEPT AS TO ANY LOSS ARISING FROM
ACTUAL FRAUD, THE REPRESENTATIONS, WARRANTIES, COVENANTS, AND OBLIGATIONS SET
FORTH IN THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY THE PARTY TO
WHOM THEY ARE MADE AND SURVIVE THE CLOSING UNTIL THE EXPIRATION OF TWO (2) YEARS
FOLLOWING THE CLOSING DATE (THE “REPRESENTATIONS AND WARRANTIES EXPIRATION
DATE”).  IF ANY UNRESOLVED CLAIMS ARE OUTSTANDING ON THE REPRESENTATIONS AND
WARRANTIES EXPIRATION DATE, SUCH REPRESENTATIONS AND WARRANTIES OR INDEMNITY
OBLIGATIONS PERTINENT TO THE UNRESOLVED CLAIMS SHALL SURVIVE THE CLOSING UNTIL
THE DATE OF THE FINAL RESOLUTION OF ANY UNRESOLVED CLAIMS OUTSTANDING ON THE
REPRESENTATIONS AND WARRANTIES EXPIRATION DATE.


 


10.2                           WAIVER OF JURY TRIAL.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION, OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


10.3                           CONFIDENTIALITY.  PRIOR TO THE CLOSING DATE (OR
AT ANY TIME IF CLOSING DOES NOT OCCUR), BUYER SHALL KEEP CONFIDENTIAL AND NOT
DISCLOSE TO ANY PERSON (OTHER THAN ITS DIRECTORS, OFFICERS, STOCKHOLDERS,
EMPLOYEES, LENDERS, ATTORNEYS, ACCOUNTANTS AND ADVISERS) OR USE (EXCEPT IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT) ANY NON-PUBLIC
INFORMATION OBTAINED BY BUYER FROM SELLER AND/OR SHAREHOLDER (IF ANY) IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND AS
RESTRICTED IN 12 C.F.R. §573.11(A).  THIS SECTION 10.3 SHALL NOT BE VIOLATED BY
DISCLOSURE OF INFORMATION WHICH, AT THE TIME OF DISCLOSURE IS PUBLICLY AVAILABLE
OR BECOMES PUBLICLY AVAILABLE THROUGH NO ACT OF OMISSION OF A PERSON HAVING A
CONFIDENTIALITY OBLIGATION UNDER THIS SECTION, IS DISCLOSED TO SUCH PERSON BY A
THIRD PARTY WHICH DID NOT ACQUIRE THE INFORMATION UNDER AN OBLIGATION OF
CONFIDENTIALITY, IS INDEPENDENTLY ACQUIRED BY SUCH PERSON AS A RESULT OF WORK
CARRIED OUT BY SUCH PERSON TO WHOM NO DISCLOSURE OF SUCH INFORMATION HAS BEEN
MADE, IS DISCLOSED AS REASONABLY REQUIRED IN CONNECTION WITH A PROCEEDING TO
ENFORCE OR DEFEND A PARTY’S RIGHTS, OR DEFEND AGAINST A PARTY’S ALLEGED
LIABILITIES, UNDER THIS

 

22

--------------------------------------------------------------------------------


 


AGREEMENT, OR IS DISCLOSED AS REQUIRED BY COURT ORDER OR AS OTHERWISE REQUIRED
BY LAW, ON CONDITION THAT NOTICE OF THE REQUIREMENT FOR SUCH DISCLOSURE IS GIVEN
TO THE OTHER PARTIES PRIOR TO MAKING ANY DISCLOSURE AND SUCH PERSON COOPERATES
AS THE OTHERS MAY REASONABLY REQUEST IN RESISTING IT.


 


10.4                           EXPENSES.  EXCEPT AS OTHERWISE SPECIFIED IN THIS
AGREEMENT, EACH PARTY HERETO SHALL BEAR AND PAY ALL COSTS AND EXPENSES INCURRED
BY IT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING FEES
AND EXPENSES OF ITS OWN ACCOUNTANTS AND COUNSEL; PROVIDED, HOWEVER, THAT NOTHING
CONTAINED IN THIS SECTION 10.4 SHALL LIMIT A PARTY’S RIGHTS TO RECOVER DAMAGES
FOR WILLFUL BREACH OF THIS AGREEMENT AS SPECIFIED IN SECTION 9.2 HEREOF.


 


10.5                           ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE
ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO ITS SUBJECT
MATTER.  THIS AGREEMENT SUPERSEDES ALL PRIOR ARRANGEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES, BOTH WRITTEN AND ORAL, WITH RESPECT TO ITS SUBJECT MATTER.


 


10.6                           PARTIES IN INTEREST.  THE AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, PERSONAL REPRESENTATIVES, AND
PERMITTED ASSIGNS, AS APPROPRIATE; PROVIDED, HOWEVER, THAT NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES OF ANY NATURE WHATSOEVER UNDER OR
BY REASON OF THIS AGREEMENT.


 


10.7                           ASSIGNMENT.  NO PARTY HERETO MAY ASSIGN ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER TO ANY OTHER PERSON, WITHOUT PRIOR WRITTEN
CONSENT OF THE OTHER PARTIES, PROVIDED, HOWEVER, BUYER MAY ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANY ONE OR MORE OF ITS AFFILIATES (WHETHER EXISTING ON
THE DATE HEREOF OR HEREAFTER CREATED) DESIGNATED TO CARRY OUT ALL OR PART OF THE
TRANSACTION CONTEMPLATED HEREBY AND WITH REASONABLY SUFFICIENT ABILITY TO
FULFILL THE OBLIGATIONS OF BUYER HEREUNDER AND THE GUARANTY OF BUYER WITH
RESPECT TO THE SAME.  IN ADDITION, UPON THE DISSOLUTION OF SELLER, SELLER MAY
ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO THE SHAREHOLDER.


 


10.8                           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO BE DELIVERED UPON RECEIPT
IF DELIVERED PERSONALLY OR BY OVERNIGHT COURIER, OR TELECOPY OR UPON MAILING IF
MAILED BY PREPAID REGISTERED OR CERTIFIED MAIL (RETURN RECEIPT REQUESTED),
ADDRESSED AS FOLLOWS:


 

(a)                                  If to the Shareholder or Seller:          
Major Mortgage

6101 Yellowstone Road

Suite LL 17

Cheyenne, WY 82009

Attention:  Robert McBride, President

Facsimile: 307-634-6009

 

23

--------------------------------------------------------------------------------


 

  Copy to:

WERCS

 

400 E. 1st Street

 

Casper, Wyoming 82601

 

Attention: Robert Moberly

 

Facsimile: 307-473-5585

 

(b)

If to Buyer:

Market Street Mortgage Corporation

 

 

2650 McCormick Drive, Suite 200

 

 

Clearwater, Florida 33759

 

 

Attention:  Randall C. Johnson, CEO

 

 

Facsimile:  (727) 791-4136

 

 

 

Copy to:

 

R. Donald Mastry, Esquire

 

 

Holland & Knight LLP

 

 

200 Central Avenue, Suite 1600

 

 

St. Petersburg, Florida 33701

 

 

Facsimile:  727-822-8048

 


10.9                           CAPTIONS.  THE TABLE OF CONTENTS AND CAPTIONS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND ARE NOT PART OF
THIS AGREEMENT.


 


10.10                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, AND EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN
ORIGINAL INSTRUMENT, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE
AGREEMENT.


 


10.11                     GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 

[signature page follows]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed or caused this Agreement to
be executed by their signature as natural persons or by their duly authorized
officers as of the date first written above.

 

 

THE SHAREHOLDER:

 

 

 

WERCS

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

SELLER:

 

 

 

MAJOR MORTGAGE

 

 

 

 

 

 

By:  Robert McBride, President

 

 

BUYER:

 

 

 

MARKET STREET MORTGAGE
CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

25

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

List of Tangible Property

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

List of Intangible Assets

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

List of Security Deposits for Office Leases

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

List of Pre-paid Assets

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(f)

 

Pipeline Loan Schedule

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 1.2

 

List of Acquired Contracts

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 1.16

 

List of Seller’s Offices Comprising the Division

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Seller Disclosure Schedule

 

33

--------------------------------------------------------------------------------